 

Exhibit 10.1

 

Execution Version

 

Agree Limited Partnership

 

______________

 

$60,000,000 4.42% Senior Guaranteed Notes due July 28, 2028

 

______________

 

Note Purchase Agreement

 

_____________

 

Dated as of July 28, 2016

 

 

Exhibit 10.1 - Note Purchase Agreement 

 

 

 

 

Table of Contents

 

(Not a part of the Agreement)

 

Section Heading Page       Section 1. Authorization of Notes 1       Section 2.
Sale and Purchase of Notes 1       Section 2.1. Purchase and Sale of Notes 1
Section 2.2. Guaranty 1       Section 3. Closing 2       Section 4. Conditions
to Closing 2       Section 4.1. Representations and Warranties 2 Section 4.2.
Performance; No Default 2 Section 4.3. Compliance Certificates 3 Section 4.4.
Opinions of Counsel 3 Section 4.5. Purchase Permitted by Applicable Law, Etc. 3
Section 4.6. Sale of Other Notes 4 Section 4.7. Payment of Special Counsel Fees
4 Section 4.8. Private Placement Number 4 Section 4.9. Changes in Legal
Structure 4 Section 4.10. Guaranty 4 Section 4.11. Funding Instructions 4
Section 4.12. Proceedings and Documents 4       Section 5. Representations and
Warranties of the Parent Guarantor and the Company 4       Section 5.1.
Organization; Power and Authority 4 Section 5.2. Authorization, Etc. 5
Section 5.3. Disclosure 5 Section . Organization and Ownership of Shares of
Subsidiaries; Affiliates 5 Section 5.5. Financial Statements; Material
Liabilities 6 Section 5.6. Compliance with Laws, Other Instruments, Etc. 6
Section 5.7. Governmental Authorizations, Etc. 6 Section 5.8. Litigation;
Observance of Agreements, Statutes and Orders 7 Section 5.9. Taxes 7
Section 5.10. Title to Property; Leases 7 Section 5.11. Licenses, Permits, Etc.
8 Section 5.12. Compliance with Employee Benefit Plans 8 Section 5.13. Private
Offering 9

 

 -i- 

 

 

Section 5.14. Use of Proceeds; Margin Regulations 9 Section 5.15. Existing
Indebtedness; Future Liens 10 Section 5.16. Foreign Assets Control Regulations,
Etc. 10 Section 5.17. Status under Certain Statutes 11 Section 5.18. Notes Rank
Pari Passu 11 Section 5.19. Environmental Matters 11 Section 5.20. REIT Status
12       Section 6. Representations of the Purchasers 12       Section 6.1.
Purchase for Investment 12 Section 6.2. Source of Funds 12       Section 7.
Information as to the Parent Guarantor and the Company 14       Section 7.1.
Financial and Business Information 14 Section 7.2. Officer’s Certificate 17
Section 7.3. Visitation 17 Section 7.4. Electronic Delivery 18       Section 8.
Payment and Prepayment of the Notes 19       Section 8.1. Maturity 19
Section 8.2. Optional Prepayments with Make-Whole Amount 19 Section 8.3. Change
in Control 19 Section 8.4. Allocation of Partial Prepayments 20 Section 8.5.
Maturity; Surrender, Etc. 21 Section 8.6. Purchase of Notes 21 Section 8.7.
Make-Whole Amount 21 Section 8.8. Payments Due on Non-Business Days 23      
Section 9. Affirmative Covenants 23       Section 9.1. Compliance with Laws 23
Section 9.2. Insurance 23 Section 9.3. Maintenance of Properties 24 Section 9.4.
Payment of Taxes and Claims 24 Section 9.5. Legal Existence, Etc. 24
Section 9.6. Notes to Rank Pari Passu 25 Section 9.7. Books and Records 25
Section 9.8. Subsidiary Guarantors 26 Section 9.9. Ownership 26      
Section 10. Negative Covenants 27       Section 10.1. Transactions with
Affiliates 27 Section 10.2. Maximum Aggregate Debt Limit 27 Section 10.3.
Maximum Aggregate Secured Debt Limit 27

 

 -ii- 

 

 

Section 10.4. Minimum Interest Coverage 28 Section 10.5. Minimum Unsecured Debt
Ratio 28 Section 10.6. Minimum Unsecured Debt Yield 28 Section 10.7. Minimum Net
Worth 28 Section 10.8. Maximum Quarterly Dividends 28 Section 10.9. Mergers,
Consolidations, Etc. 28 Section 10.10. Line of Business 30 Section 10.11.
Economic Sanctions, Etc. 30       Section 11. Events of Default 30      
Section 12. Remedies on Default, Etc. 33       Section 12.1. Acceleration 33
Section 12.2. Other Remedies 34 Section 12.3. Rescission 34 Section 12.4. No
Waivers or Election of Remedies, Expenses, Etc. 34       Section 13.
Registration; Exchange; Substitution of Notes 34       Section 13.1.
Registration of Notes 34 Section 13.2. Transfer and Exchange of Notes 35
Section 13.3. Replacement of Notes 35       Section 14. Payments on Notes 36    
  Section 14.1. Place of Payment 36 Section 14.2. Home Office Payment 36
Section 14.3. FATCA Information 36       Section 15. Expenses, Etc. 37      
Section 15.1. Transaction Expenses 37 Section 15.2. Survival 37      
Section 16. Survival of Representations and Warranties; Entire Agreement 37    
  Section 17. Amendment and Waiver 38       Section 17.1. Requirements 38
Section 17.2. Solicitation of Holders of Notes 38 Section 17.3. Binding Effect,
Etc 39 Section 17.4. Notes Held by Company, Etc. 39       Section 18. Notices 39
      Section 19. Reproduction of Documents 40

 

 -iii- 

 

 

Section 20. Confidential Information 40       Section 21. Substitution of
Purchaser 41       Section 22. Miscellaneous 42       Section 22.1. Successors
and Assigns 42 Section 22.2. Accounting Terms 42 Section 22.3. Severability 42
Section 22.4. Construction, Etc. 42 Section 22.5. Counterparts 43 Section 22.6.
Governing Law 43 Section 22.7. Jurisdiction and Process; Waiver of Jury Trial 43
      Signature   45

 





 -iv- 

 

 

Schedule A — Information Relating to Purchasers       Schedule B — Defined Terms
      Schedule 5.3 — Disclosure Materials       Schedule 5.4 — Subsidiaries of
the Parent Guarantor and Ownership of Subsidiary Stock       Schedule 5.15 —
Existing Indebtedness       Exhibit 1 — Form of 4.42% Senior Guaranteed Notes
due July 28, 2028       Exhibit 2.2 — Form of Guaranty       Exhibit 4.4(a) —
Form of Opinion of Counsel to the Company and the Guarantors       Exhibit
4.4(b) — Form of Opinion of Counsel to the Purchasers

 

 -v- 

 

 

Agree Limited Partnership

70 E. Long Lake Road

Bloomfield Hills, MI 48304

 

$60,000,000 4.42% Senior Guaranteed Notes due July 28, 2028

 

Dated as of July 28, 2016

 

To Each of the Purchasers Listed in

Schedule A Hereto:

 

Ladies and Gentlemen:

 

Agree Limited Partnership, a Delaware limited partnership (the “Company”), and
Agree Realty Corporation, a Maryland corporation operating as a real estate
investment trust (the “Parent Guarantor”), jointly and severally, agree with
each of the purchasers whose names appear at the end hereof (each, a “Purchaser”
and, collectively, the “Purchasers”) as follows:

 

Section 1.          Authorization of Notes.

 

The Company will authorize the issue and sale of $60,000,000 aggregate principal
amount of its 4.42% Senior Guaranteed Notes due July 28, 2028 (the “Notes,” such
term to include any such notes issued in substitution therefore pursuant to
Section 13). The Notes shall be substantially in the form set out in Exhibit 1,
with such changes therefrom, if any, as may be approved by the Purchasers and
the Company. Certain capitalized and other terms used in this Agreement are
defined in Schedule B; and references to a “Schedule” or an “Exhibit” are,
unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement.

 

Section 2.          Sale and Purchase of Notes.

 

Section 2.1.          Purchase and Sale of Notes. Subject to the terms and
conditions of this Agreement, the Company will issue and sell to each Purchaser
and each Purchaser will purchase from the Company, at the Closing provided for
in Section 3, Notes in the principal amount specified opposite such Purchaser’s
name in Schedule A at the purchase price of 100% of the principal amount
thereof. The Purchasers’ obligations hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.

 

Section 2.2.          Guaranty. The payment by the Company of all amounts due
with respect to the Notes and the performance by the Company of its obligations
under this Agreement will be absolutely and unconditionally guaranteed by the
Parent Guarantor and Subsidiary Guarantors pursuant to the guaranty agreement
substantially in the form of Exhibit 2.2 attached hereto and made a part hereof
(as the same may be amended, modified, extended or renewed, the “Guaranty”).

 

 

Agree Limited PartnershipNote Purchase Agreement

 

Section 3.          Closing.

 

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603 at 10:00 A.M. Chicago time, at the closing on July 28, 2016 (the
“Closing”). At the Closing, the Company will deliver to each Purchaser the Notes
to be purchased by such Purchaser at the Closing in the form of a single Note
(or such greater number of Notes in denominations of at least $100,000 as such
Purchaser may request) dated the date of the Closing and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds to the account identified pursuant to Section 4.11. If at the Closing the
Company shall fail to tender such Notes to any Purchaser as provided above in
this Section 3, or any of the conditions specified in Section 4 shall not have
been fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of such failure or
such nonfulfillment.

 

Section 4.          Conditions to Closing.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

 

Section 4.1.          Representations and Warranties. (a) The representations
and warranties of the Company in this Agreement shall be correct when made and
at the time of the Closing.

 

(b)          The representations and warranties of the Guarantors in this
Agreement and the Guaranty shall be correct when made and at the time of the
Closing.

 

Section 4.2.          Performance; No Default. (a) The Company shall have
performed and complied with all agreements and conditions contained in this
Agreement required to be performed or complied with by it prior to or at the
Closing, and after giving effect to the issue and sale of the Notes at the
Closing (and the application of the proceeds thereof as contemplated by
Section 5.14), no Default or Event of Default shall have occurred and be
continuing. Neither the Company nor any of its Subsidiaries shall have entered
into any transaction since April 29, 2016 that would have been prohibited by
Section 10 had such Section applied since such date.

 

(b)          Each Guarantor shall have performed and complied with all
agreements and conditions contained in this Agreement and the Guaranty required
to be performed and complied with by it prior to or at the Closing, and after
giving effect to the issue and sale of Notes at the Closing (and the application
of the proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing. Neither the Parent Guarantor nor
any Subsidiary shall have entered into any transaction since April 29, 2016 that
would have been prohibited by Section 10 had such Section applied since such
date.

 

 -2- 

Agree Limited PartnershipNote Purchase Agreement

 

Section 4.3.          Compliance Certificates.

 

(a)          Officer’s Certificate. The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1(a), 4.2(a) and 4.9 have been
fulfilled.

 

(b)          Guarantor Officer’s Certificate. Each Guarantor shall have
delivered to such Purchaser an Officer’s Certificate, dated the date of the
Closing, certifying that the conditions specified in Section 4.1(b), 4.2(b) and
4.9 have been fulfilled.

 

(c)          Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its general partner, dated the date of the Closing,
certifying as to (i) the resolutions attached thereto and other proceedings
relating to the authorization, execution and delivery of the Notes and this
Agreement and (ii) the Company’s organizational documents as then in effect.

 

(d)          Guarantor Secretary’s Certificate. Each Guarantor shall have
delivered to such Purchaser a certificate of an authorized officer, dated the
date of the Closing, certifying as to (i) the resolutions attached thereto and
other legal proceedings relating to the authorization, execution and delivery of
this Agreement (in the case of the Parent Guarantor) and the Guaranty and
(ii) the Guarantor’s organizational documents as then in effect.

 

(e)          Certificates. The certificates provided under this Section 4.3 may
be combined and delivered as one or more certificates.

 

Section 4.4.          Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing (a)(i) from Honigman Miller Schwartz and Cohn LLP, independent
counsel for the Company and the Guarantors, covering the matters set forth in
Exhibit 4.4(a) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request as
appropriate (and the Company and the Parent Guarantor hereby instruct their
counsel to deliver such opinion to the Purchasers), (ii) from Ballard Spahr LLP,
as special Maryland counsel to the Parent Guarantor, covering the matters as
appropriate for the Parent Guarantor set forth in Exhibit 4.4(a) and covering
such other matters incident to the transactions contemplated hereby as such
Purchaser or its counsel may reasonably request as appropriate (and the Company
and the Parent Guarantor hereby instruct their counsel to deliver such opinion
to the Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’ special
counsel in connection with such transactions, substantially in the form set
forth in Exhibit 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

 

Section 4.5.          Purchase Permitted by Applicable Law, Etc. On the date of
the Closing such Purchaser’s purchase of Notes shall (a) be permitted by the
laws and regulations of each jurisdiction to which such Purchaser is subject,
without recourse to provisions (such as section 1405(a)(8) of the New York
Insurance Law) permitting limited investments by insurance companies without
restriction as to the character of the particular investment, (b) not violate
any applicable law or regulation (including, without limitation, Regulation T, U
or X of the Board of Governors of the Federal Reserve System) and (c) not
subject such Purchaser to any tax, penalty or liability under or pursuant to any
applicable law or regulation, which law or regulation was not in effect on the
date hereof. If requested by such Purchaser, such Purchaser shall have received
an Officer’s Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.

 

 -3- 

Agree Limited PartnershipNote Purchase Agreement

 

Section 4.6.          Sale of Other Notes. Contemporaneously with the Closing,
the Company shall sell to each other Purchaser, and each other Purchaser shall
purchase, the Notes to be purchased by it at the Closing as specified in
Schedule A hereto.

 

Section 4.7.          Payment of Special Counsel Fees. Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the Closing
the reasonable fees, charges and disbursements of the Purchasers’ special
counsel referred to in Section 4.4 to the extent reflected in a statement of
such counsel rendered to the Company at least one Business Day prior to the
Closing.

 

Section 4.8.          Private Placement Number. A Private Placement Number
issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO)
shall have been obtained for the Notes.

 

Section 4.9.          Changes in Legal Structure. The Obligors shall not have
changed their respective jurisdiction of incorporation or organization, as
applicable, or been a party to any merger or consolidation or succeeded to all
or any substantial part of the liabilities of any other entity, at any time
following the date of the most recent financial statements referred to in
Section 5.5.

 

Section 4.10.         Guaranty. The Guaranty shall have been executed and
delivered by the Guarantors and shall be in full force and effect.

 

Section 4.11.         Funding Instructions. At least three Business Days prior
to the date of the Closing, each Purchaser shall have received written
instructions signed by a Responsible Officer on letterhead of the Company or the
Parent Guarantor identifying (a) the name and address of the transferee bank,
(b) such transferee bank’s ABA number and (c) the account name and number into
which the purchase price for the Notes is to be deposited.

 

Section 4.12.         Proceedings and Documents. All legal and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

 

Section 5.          Representations and Warranties of the Parent Guarantor and
the Company.

 

The Company and the Parent Guarantor jointly and severally represent and warrant
to each Purchaser that:

 

Section 5.1.          Organization; Power and Authority. Each Obligor is an
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, except as noted in Schedule 5.4, and is duly
qualified as a foreign entity and is in good standing in each jurisdiction in
which such qualification is required by law, other than those jurisdictions as
to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Obligor has the legal power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement or the Guaranty, and the Notes, as applicable, and to perform the
provisions hereof and thereof.

 

 -4- 

Agree Limited PartnershipNote Purchase Agreement

 

Section 5.2.          Authorization, Etc. This Agreement, the Guaranty and the
Notes have been duly authorized by all necessary legal action on the part of the
Obligors party thereto, and this Agreement and the Guaranty constitute, and upon
execution and delivery thereof each Note will constitute, a legal, valid and
binding obligation of each Obligor party thereto enforceable against the Obligor
party thereto in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

Section 5.3.          Disclosure. This Agreement, and the documents,
certificates or other writings delivered to the Purchasers by or on behalf of
the Company and the Parent Guarantor in connection with the transactions
contemplated hereby and identified in Schedule 5.3, and the financial statements
referred to in Section 5.5 (this Agreement, and such documents, certificates or
other writings and such financial statements delivered to each Purchaser prior
to April 29, 2016, being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made. Since
December 31, 2015, there has been no change in the financial condition,
operations, business or properties of the Obligors or their respective
Subsidiaries except changes that individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. There is no fact known
to the Company or the Parent Guarantor that could reasonably be expected to have
a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents.

 

Section 5.4.          Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) as of June 30, 2016 (since which date there have been no
Material changes) of the Subsidiaries of the Parent Guarantor and the Company,
showing, as to each Subsidiary, the correct name thereof, the jurisdiction of
its organization, and the percentage of the Equity Interests outstanding owned
by the Parent Guarantor, the Company, and each other Subsidiary, (ii) of the
Parent Guarantor’s and the Company’s Affiliates, other than Subsidiaries, and
(iii) of the Parent Guarantor’s and the Company’s directors, and senior
officers.

 

(b)          All of the outstanding Equity Interests of each Subsidiary shown in
Schedule 5.4 as being owned by the Parent Guarantor or the Company and their
respective Subsidiaries have been validly issued, are fully paid and
nonassessable (in the case of capital stock) and are owned by the Parent
Guarantor or another Subsidiary free and clear of any Lien (except as otherwise
disclosed in Schedule 5.4).

 

 -5- 

Agree Limited PartnershipNote Purchase Agreement

 

(c)          Each Subsidiary identified in Schedule 5.4 is a corporation or
other legal entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, except as noted in Schedule 5.4,
and is duly qualified as a foreign corporation or other legal entity and is in
good standing in each jurisdiction in which such qualification is required by
law, other than those jurisdictions as to which the failure to be so qualified
or in good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each such Subsidiary has the
corporate or other legal power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.

 

(d)          No Subsidiary is a party to, or otherwise subject to, any legal,
regulatory, contractual or other restriction (other than the agreements listed
on Schedule 5.4 and customary limitations imposed by corporate law or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Parent
Guarantor, the Company or any of their respective Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.

 

Section 5.5.          Financial Statements; Material Liabilities. The Parent
Guarantor’s report on Form 10-K for the fiscal year ended December 31, 2015 and
its quarterly report on Form 10-Q for the quarterly period ending March 31,
2016, contain consolidated financial statements of the Parent Guarantor. All of
said financial statements (including in each case the related schedules and
notes) fairly present in all material respects the consolidated financial
position of the Parent Guarantor and its Subsidiaries (including, without
limitation, the Company) as of the respective dates specified in such financial
statements and the consolidated results of their operations and cash flows for
the respective periods so specified and have been prepared in accordance with
GAAP consistently applied throughout the periods involved except as set forth in
the notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Parent Guarantor, the Company and their
Subsidiaries do not have any Material liabilities that are not disclosed on such
financial statements or otherwise disclosed in the Disclosure Documents.

 

Section 5.6.          Compliance with Laws, Other Instruments, Etc. The
execution, delivery and performance by the Obligors of this Agreement, the
Guaranty and the Notes, to which they are a party, will not (a) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien in respect of any property of any Obligor or any of its
Subsidiaries under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, charter, regulations or by-laws, partnership agreement,
limited liability company agreement or any other agreement or instrument to
which any Obligor or any of its Subsidiaries is bound or by which any Obligor or
any of its Subsidiaries or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to any Obligor or any of its
Subsidiaries or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to any Obligor or any of its
Subsidiaries.

 

Section 5.7.          Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Obligors of this Agreement, the Guaranty or the Notes, as applicable.

 

 -6- 

Agree Limited PartnershipNote Purchase Agreement

 

Section 5.8.          Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Parent Guarantor or the Company, threatened against or
affecting any Obligor or any of their Subsidiaries or any property of the
Obligors or any of their Subsidiaries in any court or before any arbitrator of
any kind or before or by any Governmental Authority, including, without
limitation, matters disclosed in Form 10-Q or Form 10-K filings of the Parent
Guarantor that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

 

(b)          Neither the Parent Guarantor nor any of its Subsidiaries is (i) in
default under any term of any agreement or instrument to which it is a party or
by which it is bound, (ii) in violation of any order, judgment, decree or ruling
of any court, arbitrator or Governmental Authority or (iii) in violation of any
applicable law, ordinance, rule or regulation of any Governmental Authority
(including without limitation Environmental Laws, the USA PATRIOT Act or any
other laws and regulations that are referred to in Section 5.16), which default
or violation, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

Section 5.9.          Taxes. Each Obligor and their respective Subsidiaries have
filed all tax returns that are required to have been filed in any jurisdiction,
and have paid all taxes shown to be due and payable on such returns and all
other taxes and assessments levied upon them or their properties, assets, income
or franchises, to the extent such taxes and assessments have become due and
payable and before they have become delinquent, except for any taxes and
assessments (a) the amount of which is not individually or in the aggregate
Material or (b) the amount, applicability or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which the Obligors or a Subsidiary, as the case may be, have established
adequate reserves in accordance with GAAP. Neither the Parent Guarantor nor the
Company knows of any basis for any other tax or assessment that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The charges, accruals and reserves on the books of the Parent
Guarantor, the Company and their respective Subsidiaries in respect of Federal,
state or other taxes for all fiscal periods are adequate. The Federal income tax
liabilities of the Obligors and their respective Subsidiaries are not subject to
any incomplete audit.

 

Section 5.10.         Title to Property; Leases. The Obligors and their
respective Subsidiaries have good and sufficient title to their respective
properties that individually or in the aggregate are Material, including all
such properties reflected in the audited balance sheet referred to in
Section 5.5 or purported to have been acquired by the Obligors or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this Agreement,
except for any failure to have such title as is disclosed in the Parent
Guarantor’s most recent annual report on Form 10-K, none of which could
reasonably be expected to have a Material Adverse Effect. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.

 

 -7- 

Agree Limited PartnershipNote Purchase Agreement

 

Section 5.11.         Licenses, Permits, Etc. Except, in the case of
subsections (a), (b) and (c) below, as could not reasonably be expected to have
a Material Adverse Effect,

 

(a)          the Obligors and their respective Subsidiaries own or possess all
licenses, permits, franchises, authorizations, patents, copyrights, proprietary
software, service marks, trademarks and trade names, or rights thereto without
known conflict with the rights of others;

 

(b)          to the knowledge of the Parent Guarantor and the Company, no
product or service of the Obligors or any of their respective Subsidiaries
infringes any license, permit, franchise, authorization, patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
by any other Person; and

 

(c)          to the knowledge of the Parent Guarantor and the Company, there is
no violation by any Person of any right of the Obligors or any of their
respective Subsidiaries with respect to any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned or used by the Obligors or any of their
respective Subsidiaries.

 

Section 5.12.         Compliance with Employee Benefit Plans. (a) None of the
Obligors or their ERISA Affiliates sponsors, maintains or contributes to (or has
sponsored, maintained or contributed to in the last five years) any Plan that is
subject to section 412 of the Code or Title IV of ERISA.

 

(b)          Each Obligor and each ERISA Affiliate have operated and
administered each Plan (excluding Multiemployer Plans) in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. No Obligor nor any ERISA Affiliate has
incurred any liability pursuant to Title I of ERISA or the penalty or excise tax
provisions of the Code or ERISA relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could, individually or in the aggregate, reasonably be expected to
result in the incurrence of any such liability by the Obligors or any ERISA
Affiliate, or in the imposition of any Lien on any of the rights, properties or
assets of the Company or any ERISA Affiliate, in either case pursuant to Title I
or IV of ERISA or to section 430(k) of the Code or to any such penalty or excise
tax provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities as would not be individually or in the aggregate
Material.

 

(c)          The present value of the aggregate benefit liabilities under each
of the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

 

 -8- 

Agree Limited PartnershipNote Purchase Agreement

 

(d)          Each Obligor and their ERISA Affiliates have not incurred
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.

 

(e)          The expected postretirement benefit obligation (determined as of
the last day of the Parent Guarantor’s most recently ended fiscal year in
accordance with Financial Accounting Standards Board Accounting Standards
Codification Topic 715-60, without regard to liabilities attributable to
continuation coverage mandated by section 4980B of the Code) of the Parent
Guarantor, the Company and their Subsidiaries is not Material.

 

(f)          The execution and delivery of this Agreement, the Guaranty and the
issuance and sale of the Notes hereunder will not involve any transaction that
is subject to the prohibitions of section 406 of ERISA or in connection with
which a tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code.
The representation in the first sentence of this Section 5.12(f) is made in
reliance upon and subject to the accuracy of such Purchaser’s representation in
Section 6.2 as to the sources of the funds used to pay the purchase price of the
Notes to be purchased by such Purchaser.

 

(g)          The Obligors and their Subsidiaries do not have any Non-U.S. Plans.

 

Section 5.13.         Private Offering. Neither the Parent Guarantor, the
Company nor anyone acting on its or their behalf has offered the Notes, the
Guaranty or any similar Securities for sale to, or solicited any offer to buy
any of the same from, or otherwise approached or negotiated in respect thereof
with, any Person other than the Purchasers and not more than three (3)
Institutional Investors, each of which has been offered the Notes and the
Guaranty at a private sale for investment pursuant to Section 4(a)(2) of the
Securities Act. Neither the Parent Guarantor, the Company nor anyone acting on
its or their behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes to the registration requirements of Section 5 of
the Securities Act or to the registration requirements of any securities or blue
sky laws of any applicable jurisdiction.

 

Section 5.14.         Use of Proceeds; Margin Regulations. The Company will
apply the proceeds of the sale of the Notes hereunder to acquire new properties
and repay amounts outstanding on an existing credit facility. No part of the
proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

 

 -9- 

Agree Limited PartnershipNote Purchase Agreement

 

Section 5.15.         Existing Indebtedness; Future Liens. (a) Except as
described therein, Schedule 5.15 sets forth a complete and correct description
of all outstanding Indebtedness of the Parent Guarantor, the Company and their
respective Subsidiaries as of June 30, 2016 (including a description of the
principal amount outstanding and collateral therefor, if any, and guaranty
thereof, if any), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Parent Guarantor, the Company or their respective
Subsidiaries. Neither the Parent Guarantor, the Company nor any of their
respective Subsidiaries is in default and no waiver of default is currently in
effect, in the payment of any principal or interest on any Indebtedness of the
Parent Guarantor, the Company or such Subsidiary; and no event or condition
exists with respect to any Indebtedness of the Parent Guarantor, the Company or
any of their respective Subsidiaries the outstanding principal amount of which
exceeds $25,000,000 that would permit (or that with notice or the lapse of time,
or both, would permit) one or more Persons to cause such Indebtedness to become
due and payable before its stated maturity or before its regularly scheduled
dates of payment.

 

(b)          Except as provided in the agreements and documents for the
Indebtedness described in Schedule 5.15, neither the Parent Guarantor, the
Company nor any of their respective Subsidiaries has agreed or consented to
cause or permit any of its property, whether now owned or hereafter acquired, to
be subject to a Lien that secures Indebtedness or to cause or permit in the
future (upon the happening of a contingency or otherwise) any of its property,
whether now owned or hereafter acquired, to be subject to a Lien that secures
Indebtedness which, individually or in the aggregate, is Material.

 

(c)          Neither the Parent Guarantor, the Company nor any of their
respective Subsidiaries is a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of the Parent Guarantor,
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Parent Guarantor, the Company or any of their
respective Subsidiaries, except as referred to in Schedule 5.15.

 

Section 5.16.         Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity (i) is a Blocked Person, (ii) has been
notified that its name appears or may in the future appear on a State Sanctions
List or (iii) is a target of sanctions that have been imposed by the United
Nations or the European Union.

 

(b)        Neither an Obligor nor any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to either Obligor’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.

 

(c)        No part of the proceeds from the sale of the Notes hereunder:

 

(i)          constitutes or will constitute funds obtained on behalf of any
Blocked Person or will otherwise be used by an Obligor or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;

 

 -10- 

Agree Limited PartnershipNote Purchase Agreement

 

(ii)         will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or

 

(iii)        will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.

 

(d)        Each Obligor has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that each Obligor and each Controlled Entity is and will continue to be
in compliance with all applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws and Anti-Corruption Laws.

 

Section 5.17.         Status under Certain Statutes. No Obligor nor any of their
respective Subsidiaries is subject to regulation under the Investment Company
Act of 1940, as amended, the Public Utility Holding Company Act of 2005, as
amended, the ICC Termination Act of 1995, as amended, or the Federal Power Act,
as amended.

 

Section 5.18.         Notes Rank Pari Passu. The obligations of the Company
under this Agreement and the Notes and the obligations of each Guarantor under
the Guaranty rank at least pari passu in right of payment with all other
unsecured Senior Indebtedness of the Company or such Guarantor, as the case may
be, including, without limitation, all unsecured Senior Indebtedness of the
Company or such Guarantor, as the case may be, described in Schedule 5.15
hereto.

 

Section 5.19.         Environmental Matters. (a) Neither any Obligor nor any of
their respective Subsidiaries has knowledge of any claim or has received any
notice of any claim, and no proceeding has been instituted raising any claim
against the Obligors or any of their respective Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

 

(b)        Neither any Obligor nor any of their respective Subsidiaries has
knowledge of any facts which would give rise to any claim, public or private, of
violation of Environmental Laws or damage to the environment emanating from,
occurring on or in any way related to real properties now or formerly owned,
leased or operated by any of them or to other assets or their use, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.

 

 -11- 

Agree Limited PartnershipNote Purchase Agreement

 

(c)          Neither any Obligor nor any of their respective Subsidiaries has
stored any Hazardous Materials on real properties now or formerly owned, leased
or operated by any of them in a manner contrary to any Environmental Laws in
each case in any manner that could reasonably be expected to result in a
Material Adverse Effect.

 

(d)           Neither any Obligor nor any Subsidiary has disposed of any
Hazardous Materials in a manner which is contrary to any Environmental Law that
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

 

(e)          All buildings on all real properties now owned, leased or operated
by the Obligors or any of their respective Subsidiaries are in compliance with
applicable Environmental Laws, except where failure to comply could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.20.         REIT Status. The Parent Guarantor has taken all action
necessary to qualify as a real estate investment trust under the Code for the
taxable years of the Parent Guarantor ended December 31, 2013, 2014 and 2015 and
has not taken any action which would prevent it from maintaining such
qualification at all times during the term of this Agreement. Each Subsidiary of
the Parent Guarantor that is treated as a corporation for U.S. federal income
tax purposes is either (i) a “qualified REIT subsidiary” within the meaning of
section 856(i)(2) of the Code or (ii) a “taxable REIT subsidiary” within the
meaning of section 856(l) of the Code.

 

Section 6.          Representations of the Purchasers.

 

Section 6.1.          Purchase for Investment. Each Purchaser severally
represents that it is purchasing the Notes for its own account or for one or
more separate accounts maintained by such Purchaser or for the account of one or
more pension or trust funds and not with a view to the distribution thereof;
provided that the disposition of such Purchaser’s or their property shall at all
times be within such Purchaser’s or their control. Each Purchaser understands
that the Notes have not been registered under the Securities Act and may be
resold only if registered pursuant to the provisions of the Securities Act or if
an exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

 

Section 6.2.          Source of Funds. Each Purchaser severally represents that
at least one of the following statements is an accurate representation as to
each source of funds (a “Source”) to be used by such Purchaser to pay the
purchase price of the Notes to be purchased by such Purchaser hereunder:

 

(a)          the Source is an “insurance company general account” (as the term
is defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

 -12- 

Agree Limited PartnershipNote Purchase Agreement

 

(b)          the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

 

(c)          the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

 

(d)          the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

 

(e)          the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

 

 -13- 

Agree Limited PartnershipNote Purchase Agreement

 

(f)          the Source is a governmental plan; or

 

(g)          the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or

 

(h)          the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

Section 7.          Information as to the Parent Guarantor and the Company.

 

Section 7.1.          Financial and Business Information. The Parent Guarantor
shall deliver to each holder of Notes that is an Institutional Investor:

 

(a)          Quarterly Statements — within 60 days (or such shorter period as is
the earlier of (x) 15 days greater than the period applicable to the filing of
the Parent Guarantor’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the
SEC regardless of whether the Parent Guarantor is subject to the filing
requirements thereof and (y) the date by which such financial statements are
required to be delivered under any Principal Debt Facility or the date on which
such corresponding financial statements are delivered under any Principal Debt
Facility if such delivery occurs earlier than such required delivery date) after
the end of each quarterly fiscal period in each fiscal year of the Parent
Guarantor (other than the last quarterly fiscal period of each such fiscal
year), duplicate copies of:

 

(i)          an unaudited consolidated balance sheet of the Parent Guarantor and
its Subsidiaries as at the end of such quarter, and

 

(ii)         unaudited consolidated statements of operations and comprehensive
income, stockholders’ equity and cash flows of the Parent Guarantor and its
Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of the Parent Guarantor as fairly
presenting, in all material respects, the financial position of the companies
being reported on and their results of operations and cash flows, subject to
changes resulting from year-end adjustments;

 

(b)          Annual Statements — within 105 days (or such shorter period as is
the earlier of (x) 15 days greater than the period applicable to the filing of
the Parent Guarantor’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC
regardless of whether the Parent Guarantor is subject to the filing requirements
thereof and (y) the date by which such financial statements are required to be
delivered under any Principal Debt Facility or the date on which such
corresponding financial statements are delivered under any Principal Debt
Facility if such delivery occurs earlier than such required delivery date) after
the end of each fiscal year of the Parent Guarantor, duplicate copies of

 

 -14- 

Agree Limited PartnershipNote Purchase Agreement

 

(i)          a consolidated balance sheet of the Parent Guarantor and its
Subsidiaries as at the end of such year, and

 

(ii)         consolidated statements of operations and comprehensive income,
changes in stockholders’ equity and cash flows of the Parent Guarantor and its
Subsidiaries for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;

 

(c)          SEC and Other Reports — promptly upon their becoming available, one
copy of (i) each financial statement, report, notice, proxy statement or similar
document sent by the Parent Guarantor, the Company or any of their respective
Subsidiaries (x) to its creditors under any Principal Debt Facility (excluding
information sent to such creditors in the ordinary course of administration of a
credit facility, such as information relating to pricing and borrowing
availability) or (y) to its public securities holders generally, and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Parent Guarantor, the Company or any of their respective
Subsidiaries with the SEC and of all press releases and other statements made
available generally by the Parent Guarantor, the Company or any of their
respective Subsidiaries to the public concerning developments that are Material
and (iii) any valuation information with respect to any real property of the
Parent Guarantor, the Company or any of their Subsidiaries that is received
from, or provided to, a lender pursuant to the terms of a secured credit
facility for which such real property serves as security (other than
Governmental Authorities);

 

(d)          Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer of the Parent Guarantor or
the Company becoming aware of the existence of any Default or Event of Default
or that any Person has given any notice or taken any action with respect to a
claimed default hereunder or that any Person has given any notice or taken any
action with respect to a claimed default of the type referred to in
Section 11(f), a written notice specifying the nature and period of existence
thereof and what action the Company is taking or proposes to take with respect
thereto;

 

 -15- 

Agree Limited PartnershipNote Purchase Agreement

 

(e)          Employee Benefit Matters — promptly, and in any event within five
days after a Responsible Officer becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Parent Guarantor, the Company or an ERISA Affiliate proposes to take with
respect thereto:

 

(i)          with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

 

(ii)         the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Parent Guarantor, the Company or any ERISA Affiliate of a notice
from a Multiemployer Plan that such action has been taken by the PBGC with
respect to such Multiemployer Plan; or

 

(iii)        any event, transaction or condition that could result in the
incurrence of any liability by the Parent Guarantor, the Company or any ERISA
Affiliate pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, or in the imposition
of any Lien on any of the rights, properties or assets of the Parent Guarantor,
the Company or any ERISA Affiliate pursuant to Title I or IV of ERISA or such
penalty or excise tax provisions, if such liability or Lien, taken together with
any other such liabilities or Liens then existing, could reasonably be expected
to have a Material Adverse Effect;

 

(f)          Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Parent Guarantor,
the Company or any of their respective Subsidiaries from any Governmental
Authority relating to any order, ruling, statute or other law or regulation that
could reasonably be expected to have a Material Adverse Effect;

 

(g)           Resignation or Replacement of Auditors — within ten days following
the date on which the Parent Guarantor’s auditors resign or the Parent Guarantor
elects to change auditors, as the case may be, notification thereof, together
with such supporting information as the Required Holders may request; and

 

(h)          Requested Information — with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Parent Guarantor, the Company or any of
their respective Subsidiaries (including actual copies of the Parent Guarantor’s
Form 10-Q and Form 10-K) or relating to the ability of the Company to perform
its obligations hereunder and under the Notes or relating to the ability of the
Parent Guarantor to perform its obligations hereunder and under the Guaranty or
the ability of any Subsidiary Guarantor to perform its obligations under the
Guaranty, in each such case as from time to time may be reasonably requested by
any such holder of Notes.

 

 -16- 

Agree Limited PartnershipNote Purchase Agreement

 

Section 7.2.          Officer’s Certificate. Each set of quarterly and annual
financial statements delivered to a holder of Notes pursuant to Section 7.1(a)
or Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer of the Parent Guarantor setting forth:

 

(a)          Covenant Compliance — the information (including detailed
calculations) required in order to establish whether the Parent Guarantor and
the Company were in compliance with the requirements of Sections 10.2 through
10.7, inclusive, during the quarterly or annual period covered by the financial
statements then being furnished (including with respect to each such Section,
where applicable, the calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such Sections,
and the calculation of the amount, ratio or percentage then in existence). In
the event that the Parent Guarantor or any Subsidiary has made an election to
measure any financial liability using fair value (which election is being
disregarded for purposes of determining compliance with this Agreement pursuant
to Section 22.2) as to the period covered by any such financial statement, such
Senior Financial Officer’s certificate as to such period shall include a
reconciliation from GAAP with respect to such election; and

 

(b)          Event of Default — certifying that such Senior Financial Officer
has reviewed the relevant terms hereof and has made, or caused to be made, under
his or her supervision, a review of the transactions and conditions of the
Parent Guarantor, the Company or their respective Subsidiaries from the
beginning of the quarterly or annual period covered by the statements then being
furnished to the date of the certificate and that such review shall not have
disclosed the existence during such period of any condition or event that
constitutes a Default or an Event of Default or, if any such condition or event
existed or exists (including, without limitation, any such event or condition
resulting from the failure of the Parent Guarantor, the Company or any of their
respective Subsidiaries to comply with any Environmental Law), specifying the
nature and period of existence thereof and what action the Parent Guarantor or
the Company shall have taken or proposes to take with respect thereto.

 

Section 7.3.          Visitation. The Parent Guarantor and the Company shall
permit the representatives of each holder of Notes that is an Institutional
Investor:

 

(a)          No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Parent Guarantor
and the Company, to visit the principal executive office of the Parent Guarantor
or the Company, as the case may be, to discuss the affairs, finances and
accounts of the Parent Guarantor, the Company and their respective Subsidiaries
with the Parent Guarantor’s and the Company’s officers, and (with the consent of
the Parent Guarantor and the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Parent Guarantor and the Company, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Parent Guarantor, the
Company or each of their respective Subsidiaries, all at such reasonable times
and as often as may be reasonably requested in writing; and

 

 -17- 

Agree Limited PartnershipNote Purchase Agreement

 

(b)          Default — if a Default or an Event of Default then exists, at the
expense of the Parent Guarantor and the Company, to visit and inspect any of the
offices or properties of the Parent Guarantor, the Company or any of their
respective Subsidiaries, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision each of the
Parent Guarantor and the Company authorize said accountants to discuss the
affairs, finances and accounts of the Parent Guarantor, the Company and their
respective Subsidiaries), all at such times and as often during regular business
hours as may be requested.

 

Section 7.4.          Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Parent Guarantor pursuant
to Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been
delivered if the Parent Guarantor satisfies any of the following requirements
with respect thereto:

 

(a)          such financial statements satisfying the requirements of Section
7.1(a) or (b) and related Officer’s Certificate satisfying the requirements of
Section 7.2 and any other information required under Section 7.1(c) are
delivered to each holder of a Note by e-mail at the e-mail address set forth in
such holder’s Schedule A or as communicated from time to time in a separate
writing delivered to the Obligors;

 

(b)          the Parent Guarantor shall have timely filed Form 10–Q or Form
10–K, satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the
case may be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at http://agreerealty.com as of
the date of this Agreement;

 

(c)          such financial statements satisfying the requirements of Section
7.1(a) or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 and any other information required under
Section 7.1(c) are timely posted by or on behalf of the Parent Guarantor on
IntraLinks or on any other similar website to which each holder of Notes has
free access; or

 

(d)          the Parent Guarantor shall have timely filed any of the items
referred to in Section 7.1(c) with the SEC on EDGAR and shall have made such
items available on its home page on the internet or on IntraLinks or on any
other similar website to which each holder of Notes has free access;

 

provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that in the case of any of
clauses (b), (c) or (d), the Parent Guarantor shall have given each holder of a
Note prior written notice, which may be by e-mail or in accordance with Section
18, of such posting or filing in connection with each delivery, provided
further, that upon request of any holder to receive paper copies of such forms,
financial statements and Officer’s Certificates or to receive them by e-mail,
the Parent Guarantor will promptly e-mail them or deliver such paper copies, as
the case may be, to such holder.

 

 -18- 

Agree Limited PartnershipNote Purchase Agreement

 

Section 8.          Payment and Prepayment of the Notes.

 

Section 8.1.          Maturity. As provided therein, the entire unpaid principal
balance of the Notes shall be due and payable on the stated maturity date
thereof.

 

Section 8.2.          Optional Prepayments with Make-Whole Amount. The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of the Notes, in an amount not less than 10% of the
aggregate principal amount of the Notes then outstanding, at 100% of the
principal amount so prepaid, together with interest accrued thereon to the date
of such prepayment, and the Make-Whole Amount determined for the prepayment date
with respect to such principal amount. The Company will give each holder of
Notes being so prepaid written notice of each optional prepayment under this
Section 8.2 not less than 10 days and not more than 60 days prior to the date
fixed for such prepayment. Each such notice shall specify such date (which shall
be a Business Day), the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.4), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of Notes to be prepaid a certificate of a
Senior Financial Officer specifying the calculation of such Make-Whole Amount as
of the specified prepayment date.

 

Section 8.3.          Change in Control.

 

(a)          Notice of Change in Control. The Company will, within five (5) days
after the occurrence of any Change in Control, give written notice (the “Change
in Control Notice”) of such Change in Control to each holder of Notes. Such
Change in Control Notice shall contain and constitute an offer to prepay the
Notes as described in Section 8.3(b) hereof and shall be accompanied by the
certificate described in Section 8.3(e).

 

(b)          Offer to Prepay Notes. The offer to prepay Notes shall be an offer
to prepay, in accordance with and subject to this Section 8.3, all, but not less
than all, the Notes held by each holder on a date specified in such offer (the
“Proposed Prepayment Date”). Such Proposed Prepayment Date shall be not less
than 15 days and not more than 30 days after the date of such offer.

 

 -19- 

Agree Limited PartnershipNote Purchase Agreement

 

(c)          Acceptance/Rejection. A holder of Notes may accept the offer to
prepay made pursuant to this Section 8.3 by causing a notice of such acceptance
to be delivered to the Company not later than 15 days after receipt by such
holder of the most recent offer of prepayment. A failure by a holder of Notes to
respond to an offer to prepay made pursuant to this Section 8.3 shall be deemed
to constitute a rejection of such offer by such holder.

 

(d)          Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, but without
Make-Whole Amount or other premium. The prepayment shall be made on the Proposed
Prepayment Date.

 

(e)          Officer’s Certificate. Each offer to prepay the Notes pursuant to
this Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying: (i) the Proposed
Prepayment Date; (ii) that such offer is made pursuant to this Section 8.3;
(iii) the principal amount of each Note offered to be prepaid; (iv) the interest
that would be due on each Note offered to be prepaid, accrued to the Proposed
Prepayment Date; (v) that the conditions of this Section 8.3 have been
fulfilled; and (vi) in reasonable detail, the nature and date or proposed date
of the Change in Control.

 

(f)          Certain Definitions. Any one of the following shall constitute a
“Change in Control”:

 

(i)  any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act, whether or not applicable), other
than the Parent Guarantor or the Company or any employee benefit plan of the
Parent Guarantor or the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of more
than 50% of the total voting power in the aggregate of all classes of shares of
the capital stock of the Parent Guarantor then outstanding entitled to vote
generally in elections of directors; or

 

(ii)         during any period of 12 consecutive months after the date of
original issuance of the Notes, persons who at the beginning of such 12-month
period constituted the Board of Directors of the Parent Guarantor, together with
any new persons whose election was approved by a vote of a majority of the
persons then still comprising the Board of Directors of the Parent Guarantor who
were either members of the Board of Directors of the Parent Guarantor at the
beginning of such period or whose election, designation or nomination for
election was previously so approved, cease for any reason to constitute a
majority of the Board of Directors of the Parent Guarantor.

 

Section 8.4.          Allocation of Partial Prepayments. In the case of each
partial prepayment of the Notes pursuant to Section 8.2, the principal amount of
the Notes to be prepaid shall be allocated pro rata among all holders of the
Notes at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment. All partial prepayments made pursuant to Section 8.3 shall be
applied only to the Notes of the holders who have elected to participate in such
prepayment.

 

 -20- 

Agree Limited PartnershipNote Purchase Agreement

 

Section 8.5.          Maturity; Surrender, Etc. In the case of each prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

 

Section 8.6.          Purchase of Notes. Neither the Parent Guarantor nor the
Company will nor will they permit any Affiliate to purchase, redeem, prepay or
otherwise acquire, directly or indirectly, any of the outstanding Notes except
(a) upon the payment or prepayment of the Notes in accordance with the terms of
this Agreement and the Notes or (b) pursuant to an offer to purchase made by the
Parent Guarantor, the Company or an Affiliate to the holders of all Notes at the
time outstanding upon the same terms and conditions; provided any such offer
shall provide each holder with sufficient information to enable it to make an
informed decision with respect to such offer, and shall remain open for at least
10 Business Days; provided further, if the holders of more than 33 1/3% of the
principal amount of the Notes then outstanding accept such offer, the Company
shall promptly notify the remaining holders of such fact and the expiration date
for the acceptance by holders of Notes of such offer shall be extended by the
number of days necessary to give each such remaining holder at least 3 Business
Days from its receipt of such notice to accept such offer; provided further, at
the time of such purchase or offer to purchase and immediately after giving
effect thereto, (A) no Default or Event of Default would exist and (B) the
Company would be permitted by the provisions of Sections 10.2 and 10.3 to incur
at least $1.00 of additional Indebtedness. The Company will promptly cancel all
Notes acquired by it, the Parent Guarantor or any Affiliate pursuant to any
payment, prepayment or purchase of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.

 

Section 8.7.          Make-Whole Amount. The term “Make-Whole Amount” means,
with respect to any Note, an amount equal to the excess, if any, of the
Discounted Value of the Remaining Scheduled Payments with respect to the Called
Principal of such Note over the amount of such Called Principal; provided that
the Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Note is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

 -21- 

Agree Limited PartnershipNote Purchase Agreement

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% (50 basis points) plus (b) the yield to maturity implied by
the “Ask Yield(s)” reported as of 10:00 a.m. (New York City time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PX1” (or such other display as may
replace Page PX1) on Bloomberg Financial Markets for the most recently issued
actively traded on-the-run U.S. Treasury securities (“Reported”) having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there are no such U.S. Treasury securities Reported having a
maturity equal to such Remaining Average Life, then such implied yield to
maturity will be determined by (i) converting U.S. Treasury bill quotations to
bond equivalent yields in accordance with accepted financial practice and
(ii) interpolating linearly between the “Ask Yield(s)” Reported for the
applicable most recently issued actively traded on-the-run U.S. Treasury
securities with the maturities (1) closest to and greater than such Remaining
Average Life and (2) closest to and less than such Remaining Average Life. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
(50 basis points) plus (y) the yield to maturity implied by the U.S. Treasury
constant maturity yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (or any comparable successor publication) for the U.S. Treasury constant
maturity having a term equal to the Remaining Average Life of such Called
Principal as of such Settlement Date. If there is no such U.S. Treasury constant
maturity having a term equal to such Remaining Average Life, such implied yield
to maturity will be determined by interpolating linearly between (1) the U.S.
Treasury constant maturity so reported with the term closest to and greater than
such Remaining Average Life and (2) the U.S. Treasury constant maturity so
reported with the term closest to and less than such Remaining Average Life. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (a) such Called Principal into (b) the sum of the
products obtained by multiplying (i) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (ii) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of such Note, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.

 

 -22- 

Agree Limited PartnershipNote Purchase Agreement

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

Section 8.8.          Payments Due on Non-Business Days. Anything in this
Agreement or the Notes to the contrary notwithstanding, (x) except as set forth
in clause (y), any payment of interest on any Note that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; and (y) any payment of principal of or
Make-Whole Amount on any Note (including principal due on the Maturity Date of
such Note as designated in such Note) that is due on a date that is not a
Business Day shall be made on the next succeeding Business Day and shall include
the additional days elapsed in the computation of interest payable on such next
succeeding Business Day

 

Section 9.          Affirmative Covenants.

 

The Company and the Parent Guarantor, jointly and severally, covenant that so
long as any of the Notes are outstanding:

 

Section 9.1.          Compliance with Laws. Without limiting Section 10.11, the
Company and the Parent Guarantor will, and will cause each of their respective
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 9.2.          Insurance. The Company and the Parent Guarantor will, and
will cause each of their respective Subsidiaries to, maintain, with financially
sound and reputable insurers, insurance with respect to their respective
properties and businesses against such casualties and contingencies, of such
types, on such terms and in such amounts (including deductibles, co-insurance
and self-insurance, if adequate reserves are maintained with respect thereto) as
is customary in the case of entities of established reputations engaged in the
same or a similar business and similarly situated.

 

 -23- 

Agree Limited PartnershipNote Purchase Agreement

 

Section 9.3.          Maintenance of Properties. The Company and the Parent
Guarantor will, and will cause each of their respective Subsidiaries to,
maintain and keep, or cause to be maintained and kept, their respective
properties in good repair, working order and condition (other than due to
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times; provided that this Section 9.3 shall not
prevent either the Company, the Parent Guarantor or any of their respective
Subsidiaries from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company and the Parent Guarantor have concluded that such discontinuance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 9.4.          Payment of Taxes and Claims. The Company and the Parent
Guarantor will, and will cause each of their respective Subsidiaries to, file
all tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies imposed on them or any of
their properties, assets, income or franchises, to the extent the same have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or might become a Lien on
properties or assets of either of the Company, the Parent Guarantor or any of
their respective Subsidiaries; provided that neither the Company, the Parent
Guarantor nor any of their respective Subsidiaries need pay any such tax or
assessment, charge, levy or claim if (a) the amount, applicability or validity
thereof is contested by the Company, the Parent Guarantor or such Subsidiary on
a timely basis in good faith and in appropriate proceedings, and the Company,
the Parent Guarantor or such Subsidiary has established adequate reserves
therefor in accordance with GAAP on the books of the Company, the Parent
Guarantor or such Subsidiary or (b) the nonpayment of all such taxes,
assessments, charges, levies and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 9.5.          Legal Existence, Etc. Subject to Section 10.9, the Company
and the Parent Guarantor will at all times preserve and keep in full force and
effect their respective legal existence. The Company and the Parent Guarantor
will at all times preserve and keep in full force and effect the legal existence
of each of their respective Subsidiaries (unless merged into an Obligor or a
Wholly-owned Subsidiary) and all rights and franchises of the Obligors and their
respective Subsidiaries unless, in the good faith judgment of the Company and
the Parent Guarantor, the termination of or failure to preserve and keep in full
force and effect such legal existence, right or franchise could not,
individually or in the aggregate, have a Material Adverse Effect.

 

Without limiting the foregoing:

 

(a)          the Company will at all times take such action as may be necessary
to maintain its status as a “partnership” and not as an association taxable as a
corporation, in any such case for Federal income tax purposes and will not cause
or permit any modification, waiver, supplement or amendment of the Limited
Partnership Agreement to be entered into if giving effect thereto would result
in a Default or Event of Default; and

 

(b)          the Parent Guarantor will at all times maintain its qualification
as a real estate investment trust under the Code and the applicability to the
Parent Guarantor and its stockholders of the method of taxation provided for in
sections 856 and 857(b) of the Code and any successor provision thereto and will
continue to operate as a self-directed and self-administered real estate
investment trust and will not engage in any business other than the business of
acting as a real estate investment trust and serving as the general partner of
the Company.

 

 -24- 

Agree Limited PartnershipNote Purchase Agreement

 

Section 9.6.          Notes to Rank Pari Passu.

 

(a)          The Notes and all other obligations under this Agreement of the
Company are and at all times shall rank at least pari passu in right of payment
with all other present and future unsecured Senior Indebtedness of the Company
which is not expressed to be subordinate or junior in rank to any other
unsecured Senior Indebtedness of the Company.

 

(b)          Without limiting clause (a) above, if at any time and from time to
time, any Principal Debt Facility while the same remains in existence becomes
secured by a Lien on any assets of the Company or any of its Subsidiaries
(“Previously Unsecured Debt”), then the Company will, and will cause each of its
Subsidiaries that has provided any such Lien to, concurrently grant to and for
the benefit of the holders of the Notes a similar Lien ranking pari passu with
the Lien provided to or for the benefit of the Previously Unsecured Debt, over
the same assets of the Company or such Subsidiary as are encumbered under such
Lien securing such Previously Unsecured Debt, under documents in form and
substance reasonably satisfactory to the Required Holders with such Lien to be
the subject of an intercreditor agreement among the lenders under the Previously
Unsecured Debt and the holders of Notes, which shall be reasonably satisfactory
in form and substance to the Required Holders.

 

(c)          The holders of the Notes acknowledge and agree that any Lien
securing the Notes pursuant to the foregoing clause (b) shall be automatically
discharged and released pursuant to the written request, and at the expense, of
the Company, provided that (i) any Lien securing the associated Previously
Unsecured Debt referenced in the foregoing clause (b) has been released and
discharged, and the Company so certifies to the holders of the Notes in a
certificate which accompanies such request for release and discharge and (ii) at
the time of such release and discharge, the Company shall deliver a certificate
of a Responsible Officer to the holders of the Notes to the effect that no
Default or Event of Default exists.

 

Section 9.7.          Books and Records. Each of the Company and the Parent
Guarantor will, and will cause each of its Subsidiaries to, maintain proper
books of record and account in conformity with GAAP and all applicable
requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Obligors or such Subsidiary, as the case may be. Each of
the Company and the Parent Guarantor will, and will cause each of its
Subsidiaries to, keep books, records and accounts which, in reasonable detail,
accurately reflect all transactions and dispositions of assets. The Obligors and
their Subsidiaries have devised a system of internal accounting controls
sufficient to provide reasonable assurances that their respective books,
records, and accounts accurately reflect all transactions and dispositions of
assets and the Obligors will, and will cause each of their Subsidiaries to,
continue to maintain such system.

 

 -25- 

Agree Limited PartnershipNote Purchase Agreement

 

Section 9.8.          Subsidiary Guarantors. (a) Each of the Parent Guarantor
and the Company will cause each Subsidiary that guarantees or otherwise becomes
liable at any time, whether as a borrower or an additional or co-borrower or
otherwise, for or in respect of any Indebtedness under any Principal Debt
Facility to concurrently therewith deliver the following to each of holder of a
Note:

 

(i)          an executed joinder to the Guaranty;

 

(ii)         a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Section 5
of this Agreement (but with respect to such Subsidiary and such joinder rather
than the Company);

 

(iii)        documents to evidence the due organization, existence and good
standing of such Subsidiary and the due authorization by all requisite action on
the part of such Subsidiary of the execution and delivery of such joinder and
the performance by such Subsidiary of its obligations under the Guaranty; and

 

(iv)        an opinion of counsel reasonably satisfactory to the Required
Holders covering such matters relating to such Subsidiary and such joinder as
the Required Holders may reasonably request.

 

(b)          Release of Guarantors. Each of the Parent Guarantor and the Company
may request in writing that the holders of the Notes release a Subsidiary
Guarantor from the Guaranty, if: (i) after giving effect to such release, such
Subsidiary does not have any liability as a guarantor, borrower, co-borrower or
otherwise with respect to any Indebtedness under any Principal Debt Facility,
(ii) no Default or Event of Default exists after giving effect to such release
and (iii) if any fee or other form of consideration is given to any holder of
Indebtedness under any Principal Debt Facility directly related to releasing
such Subsidiary Guarantor, the holders of the Notes shall receive equivalent
consideration (or other form of consideration reasonably acceptable to the
Required Holders). Together with any such request, each of the Parent Guarantor
and the Company shall deliver to the holders of the Notes an Officer’s
Certificate certifying that the conditions set forth in immediately preceding
clauses (i), (ii) and (iii) will be true and correct upon the release of such
Subsidiary Guarantor. No later than 10 Business Days following the receipt by
the holders of the Notes of such written request and the related Officer’s
Certificate and so long as the conditions set forth in immediately preceding
clauses (i), (ii) and (iii) will be true and correct, the release shall be
effective automatically and each holder of Notes shall execute and deliver, at
the sole cost and expense of the Parent Guarantor and the Company, such
documents as the Parent Guarantor and the Company may reasonably request to
evidence such release.

 

Section 9.9.          Ownership. The Parent Guarantor shall own, directly or
indirectly, at least 51% of the outstanding partnership interests of the Company
and shall remain the sole general partner of the Company.

 

 -26- 

Agree Limited PartnershipNote Purchase Agreement

 

Section 10.         Negative Covenants.

 

The Company and the Parent Guarantor, jointly and severally, covenant that so
long as any of the Notes are outstanding:

 

Section 10.1.          Transactions with Affiliates. Each of the Company and the
Parent Guarantor will not and will not permit any Subsidiary to enter into
directly or indirectly any Material transaction or Material group of related
transactions (including without limitation the purchase, lease, sale or exchange
of properties of any kind or the rendering of any service) with any Affiliate
(other than the Obligors or another Subsidiary) except pursuant to the
reasonable requirements of the Company’s, the Parent Guarantor’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Parent Guarantor, the Company or such Subsidiary than would be obtainable in
a comparable arm’s-length transaction with a Person not an Affiliate.

 

Section 10.2.          Maximum Aggregate Debt Limit. Each of the Company and the
Parent Guarantor will not, and will not cause or permit any of their
Subsidiaries to, incur any Indebtedness (including, without limitation, Acquired
Indebtedness) if, immediately after giving effect to the incurrence of such
Indebtedness and the application of the proceeds therefrom on a pro forma basis,
the aggregate principal amount of all outstanding Indebtedness of the Obligors
and their Subsidiaries (determined on a consolidated basis in accordance with
GAAP) is greater than 60% of the sum of (without duplication) (i) the Total
Assets of the Obligors and their Subsidiaries as of the last day of the then
most recently ended fiscal quarter and (ii) the aggregate purchase price of any
real estate assets or mortgages receivable acquired, and the aggregate amount of
any securities offering proceeds received (to the extent such proceeds were not
used to acquire real estate assets or mortgages receivable or used to reduce
Indebtedness), by the Obligors or any of their Subsidiaries since the end of
such fiscal quarter, including the proceeds obtained from the incurrence of such
additional Indebtedness, determined on a consolidated basis in accordance with
GAAP.

 

Section 10.3.          Maximum Aggregate Secured Debt Limit. Each of the Company
and the Parent Guarantor will not, and will not cause or permit any of their
Subsidiaries to, incur any Indebtedness (including, without limitation, Acquired
Indebtedness) secured by any Lien on any property or assets of the Obligors or
any of their Subsidiaries, whether owned on the date of this Agreement or
thereafter acquired, if, immediately after giving effect to the incurrence of
such Indebtedness and the application of the proceeds therefrom on a pro forma
basis, the aggregate principal amount (determined on a consolidated basis in
accordance with GAAP) of all outstanding Indebtedness of the Obligors and their
Subsidiaries which is secured by any Lien on any property or assets of the
Obligors or any of their Subsidiaries is greater than 40% of the sum of (without
duplication) (i) the Total Assets of the Obligors and their Subsidiaries as of
the last day of the then most recently ended fiscal quarter and (ii) the
aggregate purchase price of any real estate assets or mortgages receivable
acquired, and the aggregate amount of any securities offering proceeds received
(to the extent such proceeds were not used to acquire real estate assets or
mortgages receivable or used to reduce Indebtedness), by the Obligors or any of
their Subsidiaries since the end of such fiscal quarter, including the proceeds
obtained from the incurrence of such additional Indebtedness, determined on a
consolidated basis in accordance with GAAP.

 

 -27- 

Agree Limited PartnershipNote Purchase Agreement

 

Section 10.4.          Minimum Interest Coverage. Each of the Company and the
Parent Guarantor will not at any time permit the ratio of Consolidated Income
Available for Debt Service to the Annual Debt Service Charge for the period
consisting of the four consecutive fiscal quarters then most recently ended to
be less than 1.50 to 1.00.

 

Section 10.5.          Minimum Unsecured Debt Ratio. Each of the Company and the
Parent Guarantor will, and will cause its Subsidiaries to, have at all times
Total Unencumbered Assets of not less than 150% of the aggregate principal
amount of all outstanding Unsecured Indebtedness of the Obligors and their
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

 

Section 10.6.          Minimum Unsecured Debt Yield. Each of the Company and the
Parent Guarantor will not at the end of each calendar quarter permit the Net
Operating Income generated by the Total Unencumbered Assets for such calendar
quarter period ending on such date multiplied by 4 to be less than 11.5% of
Unsecured Indebtedness.

 

Section 10.7.          Minimum Net Worth. Each of the Company and the Parent
Guarantor will at the end of each calendar quarter keep and maintain
Consolidated Net Worth at an amount not less than $267,026,531.

 

Section 10.8.          Maximum Quarterly Dividends. The Parent Guarantor shall
not declare or pay any distributions or dividends except from cash flow
available for distributions or dividends and earned during the immediately
preceding fiscal year, and in any event not in excess of 95% of Funds From
Operations on a rolling four calendar quarter basis. The total of common and
preferred stock dividends in any calendar quarter may exceed Funds From
Operations for the quarter only to the extent necessary for the Parent Guarantor
to retain its status as a real estate investment trust under the provisions of
Code sections 856 and 857 and for state income tax purposes and avoid payment of
federal or state income or excise tax. Notwithstanding the foregoing, during the
continuance of any Event of Default, aggregate distributions shall not exceed
the minimum amount that the Parent Guarantor must distribute to its shareholders
in order to qualify as a real estate investment trust under the provisions of
Code sections 856 and 857 and for state income tax purposes.

 

Section 10.9.          Mergers, Consolidations, Etc. Each of the Company and the
Parent Guarantor will not consolidate with or be a party to a merger with any
other Person, or sell, lease or otherwise dispose of all or substantially all of
its assets; provided that:

 

(a)          the Company may consolidate or merge with or into any other Person
if (i) the Person which results from such consolidation or merger (the
“Surviving Person”) is organized under the laws of any state of the United
States or the District of Columbia, and, if the Company is not the Surviving
Person (1) the due and punctual payment of the principal of and premium, if any,
and interest on all of the Notes, according to their tenor, and the due and
punctual performance and observation of all of the covenants in the Notes and
this Agreement to be performed or observed by the Company are expressly assumed
in writing by the Surviving Person and the Surviving Person shall furnish to the
holders of the Notes an opinion of counsel satisfactory to the Required Holders
to the effect that the instrument of assumption has been duly authorized,
executed and delivered and constitutes the legal, valid and binding contract and
agreement of the Surviving Person enforceable in accordance with its terms,
except as enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles and (2) the
Parent Guarantor and the Subsidiary Guarantors shall have affirmed in writing
their obligations under the Guaranty, and (ii) at the time of such consolidation
or merger and immediately after giving effect thereto, (A) no Default or Event
of Default would exist and (B) the Surviving Person would be permitted by the
provisions of Sections 10.2 and 10.3 to incur at least $1.00 of additional
Indebtedness;;

 

 -28- 

Agree Limited PartnershipNote Purchase Agreement

 

(b)          the Company may sell or otherwise dispose of all or substantially
all of its assets to any Person for consideration which represents the fair
market value of such assets (as determined in good faith by the Board of
Directors of Parent Guarantor) at the time of such sale or other disposition if
(i) the acquiring Person (the “Acquiring Person”) is a Person organized under
the laws of any state of the United States or the District of Columbia, (ii) the
due and punctual payment of the principal of and premium, if any, and interest
on all the Notes, according to their tenor, and the due and punctual performance
and observance of all of the covenants in the Notes and in this Agreement to be
performed or observed by the Company are expressly assumed in writing by the
Acquiring Person and the Acquiring Person shall furnish to the holders of the
Notes an opinion of counsel satisfactory to the Required Holders to the effect
that the instrument of assumption has been duly authorized, executed and
delivered and constitutes the legal, valid and binding contract and agreement of
such Acquiring Person enforceable in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles, (iii) the
Parent Guarantor and the Subsidiary Guarantors shall have affirmed in writing
their obligations under the Guaranty and (iv) at the time of such sale or
disposition and immediately after giving effect thereto, (A) no Default or Event
of Default would exist and (B) the Acquiring Person would be permitted by the
provisions of Sections 10.2 and 10.3 to incur at least $1.00 of additional
Indebtedness;

 

(c)          the Parent Guarantor may consolidate or merge with or into any
other Person if (i) the Surviving Person is organized under the laws of any
state of the United States or the District of Columbia and, if the Parent
Guarantor is not the Surviving Person, the due and punctual performance and
observation of all of the covenants in this Agreement and the Guaranty to be
performed or observed by the Parent Guarantor are expressly assumed in writing
by the Surviving Person and the Surviving Person shall furnish to the holders of
the Notes an opinion of counsel satisfactory to the Required Holders to the
effect that the instrument of assumption has been duly authorized, executed and
delivered and constitutes the legal, valid and binding contract and agreement of
the Surviving Person enforceable in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles, and (ii) at the
time of such consolidation or merger and immediately after giving effect
thereto, (A) no Default or Event of Default would exist and (B) the Surviving
Person would be permitted by the provisions of Sections 10.2 and 10.3 to incur
at least $1.00 of additional Indebtedness; and

 

 -29- 

Agree Limited PartnershipNote Purchase Agreement

 

(d)          the Parent Guarantor may sell or otherwise dispose of all or
substantially all of its assets to any Person for consideration which represents
the fair market value of such assets (as determined in good faith by the Board
of Directors of the Parent Guarantor) at the time of such sale or other
disposition if (i) the Acquiring Person is a Person organized under the laws of
any state of the United States or the District of Columbia, (ii) the due and
punctual performance and observance of all of the covenants in this Agreement
and the Guaranty to be performed or observed by the Parent Guarantor are
expressly assumed in writing by the Acquiring Person and the Acquiring Person
shall furnish to the holders of the Notes an opinion of counsel satisfactory to
the Required Holders to the effect that the instrument of assumption has been
duly authorized, executed and delivered and constitutes the legal, valid and
binding contract and agreement of such Acquiring Person enforceable in
accordance with its terms, except as enforcement of such terms may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles, and (iii) at the time of such sale or disposition and immediately
after giving effect thereto,  (A) no Default or Event of Default would exist and
(B) the Acquiring Person would be permitted by the provisions of Sections 10.2
and 10.3 to incur at least $1.00 of additional Indebtedness.

 

Section 10.10.         Line of Business. Each of the Company and the Parent
Guarantor will not and will not permit any Subsidiary to engage in any business
if, as a result, the general nature of the business in which the Obligors and
their Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Obligors and their Subsidiaries, taken as a whole, or any business substantially
related or incidental thereto are engaged on the date of this Agreement.

 

Section 10.11.         Economic Sanctions, Etc. Each of the Company and the
Parent Guarantor will not and will not permit any Controlled Entity to
(a) become (including by virtue of being owned or controlled by a Blocked
Person), own or control a Blocked Person or (b) directly or indirectly have any
investment in or engage in any dealing or transaction (including, without
limitation, any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (i) would
cause any holder or any affiliate of such holder to be in violation of, or
subject to sanctions under, any law or regulation applicable to such holder, or
(ii) is prohibited by or subject to sanctions under any U.S. Economic Sanctions
Laws.

 

Section 11.         Events of Default.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)          the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

 

 -30- 

Agree Limited PartnershipNote Purchase Agreement

 

(b)          the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or

 

(c)          the Company or the Parent Guarantor default in the performance of
or compliance with any term contained in Section 7.1(d) or Sections 10.2 through
10.7; or

 

(d)          any Obligor defaults in the performance of or compliance with any
term contained herein (other than those referred to in Sections 11(a),
(b) and (c)) or defaults in the performance of or compliance with any term
contained in the Guaranty and any such default is not remedied within 30 days
after the earlier of (i) a Responsible Officer of the Obligors obtaining actual
knowledge of such default and (ii) the Obligors receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this Section 11(d)); or

 

(e)          any representation or warranty made in writing by or on behalf of
the any Obligor or by any officer of any Obligor in this Agreement or the
Guaranty, as the case may be, or in any writing furnished in connection with the
transactions contemplated hereby or thereby proves to have been false or
incorrect in any material respect on the date as of which made; or

 

(f)          (i) the Parent Guarantor, the Company or any Subsidiary is in
default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make-whole amount or interest on any Indebtedness
that is outstanding in an aggregate principal amount of at least $25,000,000 (or
its equivalent in the relevant currency of payment) beyond any period of grace
provided with respect thereto, or (ii) the Parent Guarantor, the Company or any
Subsidiary is in default in the performance of or compliance with any term of
any evidence of any Indebtedness in an aggregate outstanding principal amount of
at least $25,000,000 (or its equivalent in the relevant currency of payment) or
of any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition such
Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) the Parent Guarantor, the Company
or any Subsidiary has become obligated to purchase or repay Indebtedness before
its regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least $25,000,000 (or its
equivalent in the relevant currency of payment), or (y) one or more Persons have
the right to require the Company or any Subsidiary to purchase or repay such
Indebtedness; or

 

(g)          any Obligor (i) is generally not paying, or admits in writing its
inability to pay, its debts as they become due, (ii) files, or consents by
answer or otherwise to the filing against it of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

 

 -31- 

Agree Limited PartnershipNote Purchase Agreement

 

(h)          a court or Governmental Authority of competent jurisdiction enters
an order appointing, without consent by an Obligor, a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of an Obligor, or any such petition shall be filed against an
Obligor and such order shall not have been reversed or vacated or such petition
shall not be dismissed within 60 days; or

 

(i)          a final judgment or judgments for the payment of money aggregating
in excess of $25,000,000 (or its equivalent in the relevant currency of
payment), including any such final order enforcing a binding arbitration
decision, are rendered against one or more of the Obligors or any of their
respective Subsidiaries, and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; or

 

(j)          if (i) any Plan shall fail to satisfy the minimum funding standards
of ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Parent
Guarantor, the Company or any ERISA Affiliate that a Plan may become a subject
of any such proceedings, (iii) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed
$25,000,000, (iv) the aggregate present value of accrued benefit liabilities
under all funded Non-U.S. Plans exceeds the aggregate current value of the
assets of such Non-U.S. Plans allocable to such liabilities, (v) the Parent
Guarantor, the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (vi) the Parent Guarantor, the Company or any ERISA Affiliate withdraws
from any Multiemployer Plan, (vii) the Parent Guarantor, the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Parent Guarantor, the Company or any Subsidiary thereunder, (viii) the
Parent Guarantor, the Company or any Subsidiary fails to administer or maintain
a Non-U.S. Plan in compliance with the requirements of any and all applicable
laws, statutes, rules, regulations or court orders or any Non-U.S. Plan is
involuntarily terminated or wound up, or (ix) the Parent Guarantor, the Company
or any Subsidiary becomes subject to the imposition of a financial penalty
(which for this purpose shall mean any tax, penalty or other liability, whether
by way of indemnity or otherwise) with respect to one or more Non-U.S. Plans;
and any such event or events described in clauses (i) through (ix) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect; or

 

 -32- 

Agree Limited PartnershipNote Purchase Agreement

 

(k)          the Guaranty shall cease to be in full force and effect for any
reason whatsoever, including, without limitation, a determination by any
Governmental Authority that the Guaranty is invalid, void or unenforceable or
any Guarantor shall contest or deny in writing the validity or enforceability of
any of its obligations under the Guaranty; provided that the foregoing shall not
apply to the release or termination of the Guaranty by a Subsidiary Guarantor
pursuant to and in compliance with Section 9.8(b).

 

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

 

Section 12.         Remedies on Default, Etc.

 

Section 12.1.          Acceleration. (a) If an Event of Default with respect to
the Parent Guarantor or the Company described in Section 11(g), (h) or (i)
(other than an Event of Default described in clause (i) of Section 11(g) or
described in clause (vi) of Section 11(g) by virtue of the fact that such clause
encompasses clause (i) of Section 11(g)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.

 

(b)          If any other Event of Default has occurred and is continuing, any
holder or holders of more than 51% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Parent Guarantor and the Company, declare all the Notes then outstanding to be
immediately due and payable.

 

(c)          If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Parent Guarantor and the Company, declare
all the Notes held by it or them to be immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Parent Guarantor
and the Company acknowledge, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for), and that the
provision for payment of a Make-Whole Amount by the Company in the event that
the Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.

 

 -33- 

Agree Limited PartnershipNote Purchase Agreement

 

Section 12.2.          Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.

 

Section 12.3.          Rescission. At any time after any Notes have been
declared due and payable pursuant to Section 12.1(b) or (c), the holders of not
less than 51% in principal amount of the Notes then outstanding, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Parent Guarantor and the Company have paid all overdue
interest on the Notes, all principal of and Make-Whole Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the Default Rate, (b) neither the Parent Guarantor, the
Company nor any other Person shall have paid any amounts which have become due
solely by reason of such declaration, (c) all Events of Default and Defaults,
other than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

 

Section 12.4.          No Waivers or Election of Remedies, Expenses, Etc. No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Parent Guarantor and the Company under
Section 15, the Parent Guarantor and the Company will pay to the holder of each
Note on demand such further amount as shall be sufficient to cover all costs and
expenses of such holder incurred in any enforcement or collection under this
Section 12, including, without limitation, reasonable attorneys’ fees, expenses
and disbursements.

 

Section 13.         Registration; Exchange; Substitution of Notes.

 

Section 13.1.          Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary. The Company shall give
to any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

 

 -34- 

Agree Limited PartnershipNote Purchase Agreement

 

Section 13.2.          Transfer and Exchange of Notes. Upon surrender of any
Note to the Company at the address and to the attention of the designated
officer (all as specified in Section 18(iv)) for registration of transfer or
exchange (and in the case of a surrender for registration of transfer
accompanied by a written instrument of transfer duly executed by the registered
holder of such Note or such holder’s attorney duly authorized in writing and
accompanied by the relevant name, address and other information for notices of
each transferee of such Note or part thereof), within ten Business Days
thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Exhibit 1. Each such new Note shall be dated and bear interest from
the date to which interest shall have been paid on the surrendered Note or dated
the date of the surrendered Note if no interest shall have been paid thereon.
The Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $100,000; provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $100,000. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.2.

 

Section 13.3.          Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officers (all as specified in
Section 18(iv)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

 

(a)          in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company (provided that if the holder of such Note is, or is
a nominee for, an original Purchaser or another holder of a Note with a minimum
net worth of at least $50,000,000 or a Qualified Institutional Buyer, such
Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or

 

(b)          in the case of mutilation, upon surrender and cancellation thereof,

 

within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.

 

 -35- 

Agree Limited PartnershipNote Purchase Agreement

 

Section 14.         Payments on Notes.

 

Section 14.1.          Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of
JPMorgan Chase Bank, N.A. in such jurisdiction. The Company may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company in such jurisdiction or the principal office of a bank or trust company
in such jurisdiction.

 

Section 14.2.          Home Office Payment. So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
and all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A hereto or
by such other method or at such other address as such Purchaser shall have from
time to time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 13.2. The Company will afford the benefits
of this Section 14.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

 

Section 14.3.          FATCA Information. By acceptance of any Note, the holder
of such Note agrees that such holder will with reasonable promptness duly
complete and deliver to the Company, or to such other Person as may be
reasonably requested by the Company, from time to time (a) in the case of any
such holder that is a United States Person, such holder’s United States tax
identification number or other forms reasonably requested by the Company
necessary to establish such holder’s status as a United States Person under
FATCA and as may otherwise be necessary for the Company to comply with its
obligations under FATCA and (b) in the case of any such holder that is not a
United States Person, such documentation prescribed by applicable law (including
as prescribed by section 1471(b)(3)(C)(i) of the Code) and such additional
documentation as may be necessary for the Company to comply with its obligations
under FATCA and to determine that such holder has complied with such holder’s
obligations under FATCA or to determine the amount (if any) to deduct and
withhold from any such payment made to such holder. Nothing in this Section 14.3
shall require any holder to provide information that is confidential or
proprietary to such holder unless the Company is required to obtain such
information under FATCA and, in such event, the Company shall treat any such
information it receives as confidential.

 

 -36- 

Agree Limited PartnershipNote Purchase Agreement

 

Section 15.         Expenses, Etc.

 

Section 15.1.          Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Parent Guarantor and the Company,
jointly and severally, agree to pay all costs and expenses (including reasonable
attorneys’ fees of a special counsel and, if reasonably required by the Required
Holders, local or other counsel) incurred by the Purchasers and each other
holder of a Note in connection with such transactions and in connection with any
amendments, waivers or consents under or in respect of this Agreement, the Notes
or the Guaranty (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under this Agreement, the Notes or the Guaranty or in responding to
any subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, the Notes or the Guaranty, or by reason of being
a holder of any Note, (b) the costs and expenses, including financial advisors’
fees, incurred in connection with the insolvency or bankruptcy of the Company,
the Parent Guarantor or any Subsidiary or in connection with any work-out or
restructuring of the transactions contemplated hereby and by the Notes and the
Guaranty and (c) the costs and expenses incurred in connection with the initial
filing of this Agreement and all related documents and financial information
with the SVO; provided, that such costs and expenses under this clause (c) shall
not exceed $3,500. If required by the NAIC, the Company shall obtain and
maintain at its own cost and expense a Legal Entity Identifier (LEI). The Parent
Guarantor and the Company, jointly and severally, agree to pay, and will save
each Purchaser and each other holder of a Note harmless from (i) all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes), (ii) any and all wire transfer fees that any bank or
other financial institution deducts from any payment under such Note to such
holder or otherwise charges to a holder of a Note with respect to a payment
under such Note and (iii) any judgment, liability, claim, order, decree, fine,
penalty, cost, fee, expense (including reasonable attorney’s fees and expenses)
or obligation resulting from the consummation of the transactions contemplated
hereby, including the use of the proceeds of the Notes by the Company.

 

Section 15.2.          Survival. The obligations of the Parent Guarantor and the
Company under this Section 15 will survive the payment or transfer of any Note,
the enforcement, amendment or waiver of any provision of this Agreement, the
Notes and the Guaranty, and the termination of this Agreement.

 

Section 16.         Survival of Representations and Warranties; Entire
Agreement.

 

All representations and warranties contained herein or in the Guaranty shall
survive the execution and delivery of this Agreement, the Notes and the
Guaranty, the purchase or transfer by any Purchaser of any Note or portion
thereof or interest therein and the payment of any Note, and may be relied upon
by any subsequent holder of a Note, regardless of any investigation made at any
time by or on behalf of such Purchaser or any other holder of a Note. All
statements contained in any certificate or other instrument delivered by or on
behalf of any Obligor pursuant to this Agreement or the Guaranty shall be deemed
representations and warranties of such Obligor under this Agreement or the
Guaranty, as the case may be. Subject to the preceding sentence, this Agreement,
the Notes and the Guaranty embody the entire agreement and understanding between
each Purchaser and the Obligors and supersede all prior agreements and
understandings relating to the subject matter hereof.

 

 -37- 

Agree Limited PartnershipNote Purchase Agreement

 

Section 17.         Amendment and Waiver.

 

Section 17.1.          Requirements. This Agreement, the Notes and the Guaranty
may be amended, and the observance of any term hereof or of the Notes may be
waived (either retroactively or prospectively), with (and only with) the written
consent of the Guarantors, the Company and the Required Holders, except that
(a) no amendment or waiver of any of the provisions of Sections 1, 2, 3, 4, 5, 6
or 21 hereof, or any defined term (as it is used therein), will be effective as
to any Purchaser unless consented to by such Purchaser in writing, and (b) no
such amendment or waiver may, without the written consent of the holder of each
Note at the time outstanding affected thereby, (i) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest or of the Make-Whole Amount on,
the Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver,
(iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20, or (iv) reduce or
alter the scope of the Guaranty or release any Guarantor from liability under
the Guaranty, except pursuant to Section 9.8(b). As used herein and in the
Notes, the term “this Agreement” and references thereto shall mean this
Agreement, as it may from time to time be amended or supplemented.

 

Section 17.2.          Solicitation of Holders of Notes.

 

(a)          Solicitation. The Parent Guarantor and the Company will provide
each holder of the Notes (irrespective of the amount of Notes then owned by it)
with sufficient information, sufficiently far in advance of the date a decision
is required, to enable such holder to make an informed and considered decision
with respect to any proposed amendment, waiver or consent in respect of any of
the provisions hereof, of the Guaranty or of the Notes. The Parent Guarantor and
the Company will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to the provisions of this Section 17 to each
holder of outstanding Notes promptly following the date on which it is executed
and delivered by, or receives the consent or approval of, the requisite holders
of Notes.

 

(b)          Payment. Neither the Parent Guarantor nor the Company will directly
or indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, or grant any security or
provide other credit support, to any holder of Notes as consideration for or as
an inducement to the entering into by any holder of Notes of any waiver or
amendment of any of the terms and provisions hereof, of the Guaranty or of the
Notes unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder of Notes then outstanding even if such holder did not
consent to such waiver or amendment.

 

(c)          Consent in Contemplation of Transfer. Any consent made pursuant to
this Section 17 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Parent Guarantor, the Company, any Subsidiary, any
Affiliate of the Parent Guarantor or the Company or any other Person in
connection with, or in anticipation of, such other Person acquiring, making a
tender offer for or merging with an Obligor and/or any of its Affiliates, in
each case in connection with such consent as a condition to such transfer, shall
be void and of no force or effect except solely as to such holder with respect
to such Note, and any amendments effected or waivers granted or to be effected
or granted that would not have been or would not be so effected or granted but
for such consent (and the consents of all other holders of Notes that were
acquired under the same or similar conditions) shall be void and of no force or
effect except solely as to such transferring holder with respect to such Note.

 

 -38- 

Agree Limited PartnershipNote Purchase Agreement

 

Section 17.3.          Binding Effect, Etc. Any amendment or waiver consented to
as provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Parent
Guarantor and the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Parent Guarantor, the Company and the holder of any Note nor
any delay in exercising any rights hereunder, under the Guaranty or under any
Note shall operate as a waiver of any rights of any holder of such Note.

 

Section 17.4.          Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, the Notes or the
Guaranty, or have directed the taking of any action provided herein or in the
Notes or in the Guaranty to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Parent Guarantor, the
Company or any of their respective Affiliates shall be deemed not to be
outstanding.

 

Section 18.         Notices.

 

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telefacsimile if the sender on the same day sends a confirming copy of such
notice by an internationally recognized overnight delivery service (charges
prepaid), or (b) by registered or certified mail with return receipt requested
(postage prepaid), or (c) by an internationally recognized overnight delivery
service (with charges prepaid). Any such notice must be sent:

 

(i)          if to any Purchaser or its nominee, to such Purchaser or nominee at
the address specified for such communications in Schedule A hereto or at such
other address as such Purchaser or nominee shall have specified to the Company
in writing,

 

(ii)         if to any other holder of any Note, to such holder at such address
as such other holder shall have specified to the Company in writing,

 

(iii)        if to the Parent Guarantor, to the Parent Guarantor at 70 East Long
Lake Road, Bloomfield Hills, Michigan 48304, to the attention of Brian Dickman,
or at such other address as the Parent Guarantor shall have specified to the
holder of each Note in writing,

 

(iv)        if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Brian Dickman or at such other address as
the Company shall have specified to the holder of each Note in writing.

 

 -39- 

Agree Limited PartnershipNote Purchase Agreement

 

Notices under this Section 18 will be deemed given only when actually received.

 

Section 19.         Reproduction of Documents.

 

This Agreement, the Guaranty and all documents relating thereto, including,
without limitation, (a) consents, waivers and modifications that may hereafter
be executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital or other similar process and such Purchaser may destroy any original
document so reproduced. The Parent Guarantor and the Company agree and stipulate
that, to the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Parent Guarantor, the Company or any other holder of Notes from contesting any
such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

 

Section 20.         Confidential Information.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Parent Guarantor,
the Company, or any Subsidiary in connection with the transactions contemplated
by or otherwise pursuant to this Agreement that is proprietary in nature and
that was clearly marked or labeled or otherwise adequately identified when
received by such Purchaser as being confidential information of the Parent
Guarantor, the Company or such Subsidiary, as the case may be; provided that
such term does not include information that (a) was publicly known or otherwise
known to such Purchaser prior to the time of such disclosure, (b) subsequently
becomes publicly known through no act or omission by such Purchaser or any
Person acting on such Purchaser’s behalf, (c) otherwise becomes known to such
Purchaser other than through disclosure by the Parent Guarantor, the Company or
any of their respective Subsidiaries or (d) constitutes financial statements
delivered to such Purchaser under Section 7.1 that are otherwise publicly
available. Each Purchaser will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by such Purchaser in good
faith to protect confidential information of third parties delivered to such
Purchaser; provided that such Purchaser may deliver or disclose Confidential
Information to (i) its directors, trustees, officers, employees, agents,
attorneys and affiliates (to the extent such disclosure reasonably relates to
the administration of the investment represented by its Notes), (ii) its
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which it offers to purchase any security
of the Parent Guarantor or the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 20), (vi) any federal or state regulatory authority
having jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each
case, any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, the Guaranty and this
Agreement. Each holder of a Note, by its acceptance of a Note, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this Section 20
as though it were a party to this Agreement. On reasonable request by the Parent
Guarantor and the Company in connection with the delivery to any holder of a
Note of information required to be delivered to such holder under this Agreement
or requested by such holder (other than a holder that is a party to this
Agreement or its nominee), such holder will enter into an agreement with the
Parent Guarantor and the Company embodying the provisions of this Section 20.

 

 -40- 

Agree Limited PartnershipNote Purchase Agreement

 

In the event that as a condition to receiving access to information relating to
the Obligors or its Subsidiaries in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 20, this Section 20 shall not be amended
thereby and, as between such Purchaser or such holder and the Parent Guarantor
and the Company, this Section 20 shall supersede any such other confidentiality
undertaking.

 

Section 21.         Substitution of Purchaser.

 

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Parent Guarantor and the Company, which notice shall be signed by
both such Purchaser and such Affiliate, shall contain such Affiliate’s agreement
to be bound by this Agreement and shall contain a confirmation by such Affiliate
of the accuracy with respect to it of the representations set forth in
Section 6. Upon receipt of such notice, any reference to such Purchaser in this
Agreement (other than in this Section 21) shall be deemed to refer to such
Affiliate in lieu of such original Purchaser. In the event that such Affiliate
is so substituted as a Purchaser hereunder and such Affiliate thereafter
transfers to such original Purchaser all of the Notes then held by such
Affiliate, upon receipt by the Parent Guarantor and the Company of notice of
such transfer, any reference to such Affiliate as a “Purchaser” in this
Agreement (other than in this Section 21) shall no longer be deemed to refer to
such Affiliate, but shall refer to such original Purchaser, and such original
Purchaser shall again have all the rights of an original holder of the Notes
under this Agreement.

 

 -41- 

Agree Limited PartnershipNote Purchase Agreement

 

Section 22.         Miscellaneous.

 

Section 22.1.          Successors and Assigns. All covenants and other
agreements contained in this Agreement by or on behalf of any of the parties
hereto bind and inure to the benefit of their respective successors and assigns
(including, without limitation, any subsequent holder of a Note) whether so
expressed or not, except that, subject to Section 10.9, the Parent Guarantor and
the Company may not assign or otherwise transfer any of its rights or
obligations hereunder or under the Notes without the prior written consent of
each holder. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto and their respective
successors and assigns permitted hereby) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

Section 22.2.          Accounting Terms. All accounting terms used herein which
are not expressly defined in this Agreement have the meanings respectively given
to them in accordance with GAAP. Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (ii) all financial statements shall be prepared in
accordance with GAAP. In the event of any change in GAAP after the date hereof
or any other change in accounting procedures which would affect the computation
of any financial covenant, ratio or other requirement set forth herein, then
upon the request of the Company or the Required Holders, the Company, the
Guarantors, and the holders of Notes shall negotiate promptly, diligently and in
good faith in order to amend the provisions of this Agreement such that such
financial covenant, ratio or other requirement shall continue to provide
substantially the same financial tests or restrictions of the Company and the
Guarantors as in effect prior to such accounting change, as determined by the
Required Holders in their good faith judgment. Until such time as such amendment
shall have been executed and delivered by the Company, the Guarantors and the
Required Holders (i) such financial covenants, ratio and other requirements, and
all financial statements and other documents required to be delivered under this
Agreement, shall be calculated and reported as if such change had not occurred
and (ii) the Parent Guarantor shall provide to each holder of a Note that is an
Institutional Investor financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in generally accepted accounting principles.
For purposes of determining compliance with this Agreement (including, without
limitation, Section 9, Section 10 and the definition of “Indebtedness”), any
election by the Company to measure any financial liability using fair value (as
permitted by Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 – Fair Value Option, International Accounting
Standard 39 – Financial Instruments: Recognition and Measurement or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.

 

Section 22.3.          Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 22.4.          Construction, Etc. Each covenant contained herein shall
be construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

 

 -42- 

Agree Limited PartnershipNote Purchase Agreement

 

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Schedules and Exhibits shall be construed to refer to Sections of,
and Schedules and Exhibits to, this Agreement, and (e) any reference to any law
or regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time.

 

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

 

Section 22.5.          Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one instrument. Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto.

 

Section 22.6.          Governing Law. This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

 

Section 22.7.          Jurisdiction and Process; Waiver of Jury Trial. (a) The
Parent Guarantor and the Company, each for itself, irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement or the Notes. To the fullest extent
permitted by applicable law, the Parent Guarantor and the Company, each for
itself, irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

 -43- 

Agree Limited PartnershipNote Purchase Agreement

 

(b)          The Company agrees, to the fullest extent permitted by applicable
law, that a final judgment in any suit, action or proceeding of the nature
referred to in Section 22.7(a) brought in any such court shall be conclusive and
binding upon it subject to rights of appeal, as the case may be, and may be
enforced in the courts of the United States of America or the State of New York
(or any other courts to the jurisdiction of which it or any of its assets is or
may be subject) by a suit upon such judgment.

 

(c)          The Parent Guarantor and the Company, each for itself, consents to
process being served by or on behalf of any holder of Notes in any suit, action
or proceeding of the nature referred to in Section 22.7(a) by mailing a copy
thereof by registered, certified, priority or express mail (or any substantially
similar form of mail), postage prepaid, return receipt or delivery confirmation
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Parent Guarantor and the Company, each for itself, agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.

 

(d)          Nothing in this Section 22.7 shall affect the right of any holder
of a Note to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against the
Parent Guarantor or the Company in the courts of any appropriate jurisdiction or
to enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.

 

(e)          The parties hereto hereby waive trial by jury in any action brought
on or with respect to this Agreement, the Notes or any other document executed
in connection herewith or therewith.

 

*     *     *     *     *

 

 -44- 

Agree Limited PartnershipNote Purchase Agreement

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between and among you, the Parent
Guarantor and the Company.

 

  Very truly yours,

 

  Agree Limited Partnership,   a Delaware limited partnership

 

  By /s/ Joel N. Agree     Name: Joel N. Agree     Title: President of Agree
Realty
Corporation, its General Partner

 

  Agree Realty Corporation,   a Maryland corporation

 

  By /s/ Joel N. Agree     Name: Joel N. Agree     Title: President

 

 -45- 

Agree Limited PartnershipNote Purchase Agreement

 

This Agreement is hereby accepted and agreed to as of the date thereof.

 

  Teachers Insurance and Annuity
Association of America

 

  By /s/ Chris Miller     Name: Chris Miller     Title: Director

 

 

Agree Limited PartnershipNote Purchase Agreement

 

This Agreement is hereby accepted and agreed to as of the date thereof.

 

  The Guardian Life Insurance Company of
America

 

  By /s/ Brian Keating     Name: Brian Keating     Title: Managing Director

 

 

Agree Limited PartnershipNote Purchase Agreement

 

This Agreement is hereby accepted and agreed to as of the date thereof.

 

  Blue Cross and Blue Shield of Florida,
Inc.   Cincinnati Insurance Company   Cincinnati Life Insurance Company  
Dearborn National Life Insurance
Company   Gleaner Life Insurance Society   Minnesota Life Insurance Company  
Polish National Alliance of the U.S. of
N.A.

 

  By: Advantus Capital Management, Inc.

 

  By /s/ Theodore R. Hoxmeler     Name: Theodore R. Hoxmeler     Title: Vice
President

 

 

 

 

Agree Limited Partnership

 

Information Relating to Purchasers

 

Name and Address of Purchaser   Principal Amount of Notes
to be Purchased      

Teachers Insurance and Annuity
Association of America

8500 Andrew Carnegie Boulevard

Charlotte, North Carolina 28262

  $25,000,000

 

Payments

 

All payments on or in respect of the Notes shall be made in immediately
available funds on the due date by electronic funds transfer, through the
Automated Clearing House System, to:

 

JPMorgan Chase Bank, N.A.

ABA # 021-000-021

Account Number: 900-9-000200

Account Name: TIAA

For Further Credit to the Account Number: G07040

 

Reference: PPN: 00855@ AC8/Agree Limited Partnership

Maturity Date: July 28, 2028/Interest Rate: 4.42%/P&I Breakdown

 

Payment Notices

 

All notices with respect to payments and prepayments of the Notes shall be sent
to:

 

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, New York 10017

Attention: Securities Accounting Division

Phone: (212) 916-5504

Email: jpiperato@tiaa.org or mwolfe@tiaa.org

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

P.O. Box 35308

Newark, New Jersey 07101

 

Schedule A
(to Note Purchase Agreement)

 

 

 

 

And to:

 

Teachers Insurance and Annuity Association of America

8500 Andrew Carnegie Boulevard

Charlotte, North Carolina 28262

Attention: Global Private Markets

Telephone:(704)988-4349 (Ho Young Lee)

(704) 988-1000 (General Number)

Facsimile:(704) 988-4916

Email:hlee@tiaa.org

 

Contemporaneous written confirmation of any electronic funds transfer shall be
sent to the above addresses setting forth (1) the full name, private placement
number, interest rate and maturity date of the Notes, (2) allocation of payment
between principal, interest, Make-Whole Amount, other premium or any special
payment and (3) the name and address of the bank from which such electronic
funds transfer was sent.

 

Other Notices and Communications

 

All other notices and communications shall be delivered or mailed to:

 

Teachers Insurance and Annuity Association of America

8500 Andrew Carnegie Boulevard

Charlotte, North Carolina 28262

Attention: Global Private Markets

Telephone:(704) 988-4349 (Ho Young Lee)

(704) 988-1000 (General Number)

Facsimile:(704) 988-4916

Email:hlee@tiaa.org

 

Taxpayer Identification Number: 13-1624203

 

Physical Delivery of the Notes:

 

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center

3rd Floor

Brooklyn, New York 11245-0001

Attention: Physical Receive Department

For TIAA A/C #G07040

 

 A-2 

 

 

Name and Address of Purchaser   Principal Amount of Notes
to be Purchased      

The Guardian Life Insurance Company

7 Hanover Square

New York, NY 10004-2616

Attn: Brian Keating

Investment Department 9-A

FAX # (212) 919-2658

Email address: brian_keating@glic.com

  $10,000,000

 

Notes to be registered in the name of: The Guardian Life Insurance Company of
America

 

TAX ID NO. 13-5123390

 

And deliver to:

 

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center – 3rd Floor

Brooklyn, NY 11245-0001

 

Reference A/C #G05978, Guardian Life (PRIF-W)

 

Payment by wire to:

 

JP Morgan Chase

FED ABA #021000021

Chase/NYC/CTR/BNF

A/C 900-9-000200

Reference A/C #G05978, Guardian Life (PRIF-W), CUSIP 00855@ AC8, Agree Limited
Partnership

 

Address for all communications and notices:

 

The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

Attn: Brian Keating

Investment Department 9-A

FAX # (212) 919-2658

Email address: brian_keating@glic.com

 

 A-3 

 

 

Name and Address of Purchaser   Principal Amount of Notes
to be Purchased      

Blue Cross and Blue Shield of Florida, Inc.

c/o Advantus Capital Management Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

  $2,000,000

 

The Notes being purchased for Blue Cross and Blue Shield of Florida, Inc. should
be registered in the nominee name of “MAC & CO., LLC”. The Notes should be
delivered in accordance with instructions furnished to lender counsel, Chapman
and Cutler LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Blue Cross and Blue Shield of Florida, Inc.

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing. If there are any questions regarding
the payment instructions, please contact AdvantusPrivates@advantuscapital.com

 

Tax ID # 59-2015694

 

 A-4 

 

 

Name and Address of Purchaser   Principal Amount of Notes
to be Purchased      

Cincinnati Insurance Company

c/o Advantus Capital Management Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

  $4,000,000

 

The Notes being purchased for Cincinnati Insurance Company should be registered
in the name of “Cincinnati Insurance Company”. The Notes should be delivered in
accordance with instructions furnished to lender counsel, Chapman and Cutler
LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Cincinnati Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing. If there are any questions regarding
the payment instructions, please contact AdvantusPrivates@advantuscapital.com

 

Tax ID#: 31-0542366

 

 A-5 

 

 

Name and Address of Purchaser   Principal Amount of Notes
to be Purchased      

Cincinnati Life Insurance Company

c/o Advantus Capital Management Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

  $4,000,000

 

The Notes being purchased for Cincinnati Life Insurance Company should be
registered in the name of “Cincinnati Life Insurance Company”. The Notes should
be delivered in accordance with instructions furnished to lender counsel,
Chapman and Cutler LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Cincinnati Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing. If there are any questions regarding
the payment instructions, please contact AdvantusPrivates@advantuscapital.com

 

Tax ID# 31-1213778

 

 A-6 

 

 

Name and Address of Purchaser   Principal Amount of Notes
to be Purchased      

Dearborn National Life Insurance Company

c/o Advantus Capital Management Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

  $2,000,000

 

The Notes being purchased for Dearborn National Life Insurance Company should be
registered in the nominee name of “ELL & Co.”. The Notes should be delivered in
accordance with instructions furnished to lender counsel, Chapman and Cutler
LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Dearborn National Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing. If there are any questions regarding
the payment instructions, please contact AdvantusPrivates@advantuscapital.com

 

Tax ID # 36-2598882

 

 A-7 

 

 

Name and Address of Purchaser   Principal Amount of Notes
to be Purchased      

Gleaner Life Insurance Society

c/o Advantus Capital Management Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

  $1,000,000

 

The Notes being purchased for Gleaner Life Insurance Society should be
registered in the name of “Wells Fargo Bank N.A. FBO Gleaner Life Insurance
Society”. The Notes should be delivered in accordance with instructions
furnished to lender counsel, Chapman and Cutler LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Gleaner Life Insurance Society

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing. If there are any questions regarding
the payment instructions, please contact AdvantusPrivates@advantuscapital.com

 

Tax ID #38-0580730

 

 A-8 

 

 

Name and Address of Purchaser   Principal Amount of Notes
to be Purchased      

Minnesota Life Insurance Company

c/o Advantus Capital Management Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Fax #: (651) 223-5029

  $10,000,000

 

The Notes being purchased on behalf of Minnesota Life Insurance Company should
be registered in the name of “Minnesota Life Insurance Company”. The Notes
should be delivered in accordance with instructions furnished to lender counsel,
Chapman and Cutler LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Minnesota Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing. If there are any questions regarding
the payment instructions, please contact AdvantusPrivates@advantuscapital.com

 

Tax ID #41-0417830

 

 A-9 

 

 

Name and Address of Purchaser   Principal Amount of Notes
to be Purchased      

Polish National Alliance of the U.S. of N.A.

c/o Advantus Capital Management Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

  $2,000,000

 

The Notes being purchased for Polish National Alliance of the U.S. of N.A.
should be registered in the nominee name of “Hare & Co., LLC”. The Notes should
be delivered in accordance with instructions furnished to lender counsel,
Chapman and Cutler LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Polish National Alliance of the U.S. of N.A.

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing. If there are any questions regarding
the payment instructions, please contact AdvantusPrivates@advantuscapital.com

 

Tax ID #36-1635410

 

 A-10 

 

 

Defined Terms

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“2015 Note Purchase Agreement” means that certain Note Purchase Agreement dated
as of May 28, 2015 between the Parent Guarantor, the Company and the Purchasers
listed on Schedule A thereto.

 

“Acquired Indebtedness” means Indebtedness of a Person (i) existing at the time
such Person becomes a Subsidiary or (ii) assumed in connection with the
acquisition of assets from such Person, in each case, other than Indebtedness
incurred in connection with, or in contemplation of, such Person becoming a
Subsidiary or such acquisition. Acquired Indebtedness shall be deemed to be
incurred on the date of the related acquisition of assets from any Person or the
date the acquired Person becomes a Subsidiary.

 

“Acquiring Person” is defined in Section 10.9(b).

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and with respect to the Parent Guarantor, shall include any Person
beneficially owning or holding, directly or indirectly, 20% or more of any class
of voting or equity interests of the Parent Guarantor or any Subsidiary or any
Person of which the Parent Guarantor and its Subsidiaries beneficially own or
hold, in the aggregate, directly or indirectly, 20% or more of any class of
voting or equity interests. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Parent
Guarantor.

 

“Agreement” means this Note Purchase Agreement, including all Schedules and
Exhibits attached to this Agreement, as it may be amended, restated,
supplemented, or otherwise modified from time to time.

 

“Annual Capital Expenditure Adjustment” means for all properties, an amount
equal to (i) $0.10 multiplied by (ii) the aggregate net rentable area
(determined on a square feet basis) of all properties multiplied by (iii) the
number of days in such period divided by (iv) 365.

 

“Annual Debt Service Charge” for any period means the maximum amount which is
payable during such period for interest on, and original issue discount of,
Indebtedness of the Obligors and their Subsidiaries and the amount of dividends
which are payable during such period in respect of any Disqualified Stock.

 

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

 

Schedule B
(to Note Purchase Agreement)

 

 

 

 

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

 

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

 

“Board of Directors” means the board of directors of the Parent Guarantor or any
committee of that board duly authorized to act generally or in any particular
respect for the Obligors hereunder.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

 

“Capital Stock” means, with respect to any Person, any capital stock (including
preferred stock), shares, interests, participations or other ownership interests
(however designated) of such Person and any rights (other than debt securities
convertible into or exchangeable for corporate stock), warrants or options to
purchase any thereof.

 

“Change in Control” is defined in Section 8.3(f).

 

“Closing” is defined in Section 3.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Company” means Agree Limited Partnership, a limited partnership or any
successor that becomes such in the manner prescribed in Section 10.9.

 

“Confidential Information” is defined in Section 20.

 

“Consolidated Income Available for Debt Service” for any period means Earnings
from Operations of the Obligors and their Subsidiaries plus amounts which have
been deducted, and minus amounts which have been added, for the following
(without duplication): (i) interest on Indebtedness of the Obligors and their
Subsidiaries, (ii) provision for taxes of the Obligors and their Subsidiaries
based on income, (iii) amortization of debt discount and other deferred
financing costs, (iv) provisions for gains and losses on properties and property
depreciation and amortization, (v) the effect of any noncash charge resulting
from a change in accounting principles in determining Earnings from Operations
for such period, (vi) amortization of deferred charges and (vii) all other
non-cash charges determined on a consolidated basis in accordance with GAAP.

 

 B-2 

 

 

“Consolidated Net Worth” means as of any date of determination, an amount equal
to the Total Assets at such date, minus Total Liabilities of the Parent
Guarantor and its Subsidiaries outstanding on such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

 

“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means that rate of interest per annum that is the greater of
(i) 2.00% above the rate of interest then in effect on the Notes or (ii) 2.00%
over the rate of interest publicly announced by JPMorgan Chase Bank, N.A. in
New York, New York as its “base” or “prime” rate.

 

“Disclosure Documents” is defined in Section 5.3.

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by the terms of such Capital Stock (or by the terms of any
security into which it is convertible or for which it is exchangeable or
exercisable), upon the happening of any event or otherwise (i) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(other than Capital Stock which is redeemable solely in exchange for common
stock), (ii) is convertible into or exchangeable or exercisable for Indebtedness
or Disqualified Stock or (iii) is redeemable at the option of the holder
thereof, in whole or in part (other than Capital Stock which is redeemable
solely in exchange for Capital Stock which is not Disqualified Stock), in each
case on or prior to the maturity of the Notes.

 

“Earnings from Operations” for any period means net earnings excluding gains and
losses on sales of investments, extraordinary items, and property valuation
losses, as reflected in the financial statements of the Parent Guarantor and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.

 

 B-3 

 

 

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

 

“Equity Interests” means in the case of a corporation, shares of Capital Stock
of any class or series, including warrants, rights, participating interests or
options to purchase or otherwise acquire any class or series of capital stock or
Securities exchangeable for or convertible into any class or series of Capital
Stock, and in the case of any other Person or entity shall mean any class or
series of partnership interests, units, membership interests or like interests
constituting equity, and in the case of each of the foregoing, any part or
portion thereof or participation in any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

 

“Event of Default” is defined in Section 11.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

 

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.

 

“Form 10-K” is defined in Section 7.1(b).

 

“Form 10-Q” is defined in Section 7.1(a).

 

 B-4 

 

 

“Funds From Operations” means, with respect to the Parent Guarantor and its
consolidated Subsidiaries, with respect to the immediately prior four quarter
period, net income (or loss), plus depreciation, amortization and impairment
charges on depreciable real estate assets and after adjustments for
unconsolidated partnerships and joint ventures as hereafter provided.
Notwithstanding contrary treatment under GAAP, for purposes hereof, (a) “Funds
From Operations” shall include, and be adjusted to take into account, the
Company’s interests in unconsolidated partnerships and joint ventures, on the
same basis as consolidated partnerships and subsidiaries, as provided in the
“white paper” issued in April 2002 by the National Association of Real Estate
Investment Trusts, and (b) net income (or loss) shall not include gains (or, if
applicable, losses) resulting from or in connection with (i) restructuring of
indebtedness, (ii) sales of property, (iii) sales or redemptions of preferred
stock, (iv) non-cash charges, or (v) non-recurring charges.

 

“GAAP” and “generally accepted accounting principles” mean generally accepted
accounting principles, as in effect from time to time, as used in the United
States of America applied on a consistent basis.

 

“Governmental Authority” means

 

(a)          the government of

 

(i)          the United States of America or any State or other political
subdivision thereof, or

 

(ii)         any other jurisdiction in which the Parent Guarantor or any
Subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of the Parent Guarantor or any Subsidiary, or

 

(b)          any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Guarantors” means, collectively, (a) the Parent Guarantor and (b) each of the
Subsidiary Guarantors.

 

“Guaranty” is defined in Section 2.2.

 

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances, including all substances listed in or regulated in any
Environmental Law that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, regulated, prohibited or penalized by any applicable law
including, but not limited to, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum, petroleum products, lead based paint,
radon gas or similar restricted, prohibited or penalized substances.

 

 B-5 

 

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

 

“Indebtedness” of the Obligors or any Subsidiary means, without duplication, any
indebtedness of the Obligors or any Subsidiary, whether or not contingent, in
respect of (i) borrowed money or evidenced by bonds, notes, debentures or
similar instruments, (ii) indebtedness for borrowed money secured by any Lien
existing on property owned by an Obligor or any Subsidiary, (iii) the
reimbursement obligations, contingent or otherwise, in connection with any
letters of credit actually issued (other than letters of credit issued to
provide credit enhancement or support with respect to other indebtedness of the
Obligors or any Subsidiary otherwise reflected as Indebtedness hereunder) or
amounts representing the balance deferred and unpaid of the purchase price of
any property or services, except any such balance that constitutes an accrued
expense or trade payable, or all conditional sale obligations or obligations
under any title retention agreement, (iv) the principal amount of all
obligations of the Obligors or any Subsidiary with respect to redemption,
repayment or other repurchase of any Disqualified Stock, (v) any lease of
property by the Obligors or any Subsidiary as lessee which is reflected on the
Parent Guarantor’s consolidated balance sheet as a capitalized lease in
accordance with GAAP, or (vi) interest rate swaps, caps or similar agreements
and foreign exchange contracts, currency swaps or similar agreements, to the
extent, in the case of items of indebtedness under (i) through (iii) above, that
any such items (other than letters of credit) would appear as a liability on the
Parent Guarantor’s consolidated balance sheet in accordance with GAAP, and also
includes, to the extent not otherwise included, any obligation by the Obligors
or any Subsidiary to be liable for, or to pay, as obligor, guarantor or
otherwise (other than for purposes of collection in the ordinary course of
business), Indebtedness of another Person (other than the Obligors or any
Subsidiary) (it being understood that Indebtedness shall be deemed to be
incurred by the Obligors or any Subsidiary whenever the Obligors or such
Subsidiary shall create, assume, guarantee or otherwise become liable in respect
thereof).

 

“INHAM Exemption” is defined in Section 6.2(e).

 

“Institutional Investor” means (a) any purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

 

“Lien” means any mortgage, deed of trust, lien, charge, pledge, security
interest, security agreement or other encumbrance of any kind other than
restrictions on transfer of Securities arising under the Securities Act or state
“blue sky” laws.

 

 B-6 

 

 

“Limited Partnership Agreement” means that certain First Amended and Restated
Agreement of Limited Partnership of Agree Limited Partnership, dated April 22,
1994; Amendment to the First Amended and Restated Agreement of Limited
Partnership of Agree Limited Partnership, dated July 8, 1994; and Second
Amendment to the First Amended and Restated Agreement of Limited Partnership of
Agree Limited Partnership, dated March 20, 2013.

 

“Make-Whole Amount” is defined in Section 8.7.

 

“Material” means material in relation to the business, operations, financial
condition, assets or properties of the Parent Guarantor, the Company and their
respective Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets, or properties of the Parent Guarantor,
the Company and their respective Subsidiaries taken as a whole, (b) the ability
of the Company to perform its obligations under this Agreement and the Notes,
(c) the ability of the Parent Guarantor to perform its obligations under this
Agreement and the Guaranty, or (d) the validity or enforceability of this
Agreement, the Notes or the Guaranty.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

 

“NAIC Annual Statement” is defined in Section 6.2(a).

 

“Net Operating Income” means for any real property and for any period, an amount
equal to the following (without duplication): (a) the aggregate gross revenues
from the operations of such real property during such period (exclusive of any
rental or other income from (i) any lease in respect of such real property to
tenants in any proceedings under any Debtor Relief Laws during the subject
period that was not paid on the date rent was due to be paid by such tenant
taking into account any applicable grace or cure period provided for by the
terms of such lease, (ii) any lease in respect of such real property to tenants
in any proceedings under any Debtor Relief Laws that did not physically occupy
such real property during the entirety of such period, and (iii) any leases in
respect of such real property to tenants, which leases have been rejected in any
proceeding under Debtor Relief Laws during the subject period), plus (b) the
aggregate gross revenues from any ground leases, minus (c) all expenses and
other proper charges incurred in connection with the operation of such real
property during such period (including accruals for real estate taxes and
insurance and an amount equal to the greater of (x) 3% of rents and (y) actual
management fees paid in cash, but excluding capital expenditures, debt service
charges, income taxes, depreciation, amortization and other non-cash expenses),
which expenses and accruals shall be calculated in accordance with GAAP minus
(d) the Annual Capital Expenditure Adjustment.

 

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by an Obligor or
any Subsidiary primarily for the benefit of employees of an Obligor or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

 

 B-7 

 

 

“Notes” is defined in Section 1.

 

“Obligors” means, collectively, the Company and each Guarantor.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Parent Guarantor, the Company, or a Subsidiary
Guarantor, as the case may be, whose responsibilities extend to the subject
matter of such certificate.

 

“Parent Guarantor” is defined in the introduction to this Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability other than a Multiemployer Plan.

 

“Previously Unsecured Debt” is defined in Section 9.6(b).

 

“Principal Debt Facility” means (i) that certain Revolving Credit and Term Loan
Agreement, dated July 21, 2014, among the Company, as Borrower, PNC Bank,
National Association, as Administrative Agent and the other lenders party
thereto (as the same may be amended, modified, restated, amended and restated,
or refinanced from time to time) (the “Bank Credit Facility”), (ii) the 2015
Note Purchase Agreement (as the same may be amended, modified, restated, amended
and restated, or refinanced from time to time) and (iii) any unsecured bank line
of credit or other unsecured bilateral facility or debt private placement under
which the Company or any Subsidiary is an obligor in a principal amount
outstanding or available for borrowing equal to or greater than $25,000,000.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“Proposed Prepayment Date” is defined in Section 8.3(b).

 

 B-8 

 

 

“PTE” is defined in Section 6.2(a).

 

“Purchaser” is defined in the introduction to this Agreement.

 

“QPAM Exemption” is defined in Section 6.2(d).

 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

“Required Holders” means, at any time, the holders of at least 51% in principal
amount of all Notes at the time outstanding (exclusive of Notes then owned by
the Parent Guarantor or any of its Affiliates).

 

“Responsible Officer” means any Senior Financial Officer and, in the case of any
particular matter in respect of which this Agreement requires or provides for
action by a Responsible Officer, any other officer of the Parent Guarantor, the
Subsidiary Guarantors or the Company with responsibility for the administration
of such matter.

 

“SEC” means the Securities and Exchange Commission of the United States of
America, or any successor thereto.

 

“Securities” or “Security” shall have the same meaning as in Section 2(a)(1) of
the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company or the Parent
Guarantor.

 

“Senior Indebtedness” means all Indebtedness of the Company or Guarantor, as
applicable, which is not expressed to be subordinate or junior in rank to any
other Indebtedness of the Company or Guarantor, as applicable.

 

“Source” is defined in Section 6.2.

 

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

 

 B-9 

 

 

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such Person or one or more of its
Subsidiaries or such first Person and one or more of its Subsidiaries (unless
such partnership or joint venture can and does ordinarily take major business
actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Parent Guarantor.

 

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered the
Guaranty or has executed and delivered a joinder to the Guaranty.

 

“Surviving Person” is defined in Section 10.9(a).

 

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
office.

 

“Total Assets” means the sum of (without duplication) (i) Undepreciated Real
Estate Assets and (ii) all other assets (excluding accounts receivable and
intangibles) of the Obligors and their Subsidiaries, all determined on a
consolidated basis in accordance with GAAP.

 

“Total Liabilities” means, without duplication, total liabilities of the Parent
Guarantor and its consolidated Subsidiaries reported in accordance with GAAP.

 

“Total Unencumbered Assets” means the sum of (without duplication) (i) those
Undepreciated Real Estate Assets which are not subject to a Lien securing
Indebtedness and (ii) all other assets (excluding accounts receivable,
intangibles and unconsolidated equity interests in funds and joint ventures) of
the Obligors not subject to a Lien securing Indebtedness, all determined on a
consolidated basis in accordance with GAAP; provided that the aggregate amount
of “notes receivable” of the Obligors (determined on a consolidated basis in
accordance with GAAP) included in any determination of Total Unencumbered Assets
shall not exceed 5% of the sum of (without duplication) (x) those Undepreciated
Real Estate Assets which are not subject to a Lien securing Indebtedness and
(y) all other assets (excluding notes receivable, accounts receivable,
intangibles and unconsolidated equity interests in funds and joint ventures) of
the Obligors not subject to a Lien securing Indebtedness, all determined on a
consolidated basis in accordance with GAAP; provided further, in order for any
Undepreciated Real Estate Asset or any other asset to be included as a “Total
Unencumbered Asset” hereunder, such asset must be entirely owned directly by an
Obligor.

 

“Undepreciated Real Estate Assets” means, as of any date, the cost (original
cost plus capital improvements) of real estate assets of the Obligors and their
Subsidiaries on such date, before depreciation and amortization, all determined
on a consolidated basis in accordance with GAAP.

 

“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.

 

 B-10 

 

 

“Unsecured Indebtedness” means Indebtedness of the Obligors or any of their
Subsidiaries which is not secured by a Lien on any property or assets of the
Obligors or any of their Subsidiaries.

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

 

“Wholly-owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Parent Guarantor,
the Company and the Company’s or the Parent Guarantor’s other Wholly-owned
Subsidiaries at such time.

 

 B-11 

 

 

Disclosure Materials

 

None.

 



Schedule 5.3

(to Note Purchase Agreement)

 

 

 

 

Organization and Ownership of Shares of Subsidiaries; Affiliates

 

(a)

Part (a) Outstanding Equity Interests

 

Entity Name   Ownership % Agree Realty Corporation   Public Company Agree
Limited Partnership   98.6% by Agree Realty Corporation
1.4% by Limited Partner, Richard Agree       Entities owned 100% by Agree
Limited Partnership:     ± - Subsidiary Guarantor    

 

2355 Jackson Avenue, LLC, a Michigan limited liability company

Agree 103-Middleburg Jacksonville, LLC*, a Delaware limited liability company

Agree 117 Mission, LLC, a Michigan limited liability company

± Agree 17-92, LLC, a Florida limited liability company

± Agree Alcoa TN LLC, a Tennessee limited liability company

± Agree Allentown PA LLC, a Pennsylvania limited liability company

±Agree Altoona PA, LLC, a Delaware limited liability company

± Agree Anderson SC LLC, a Delaware limited liability company

± Agree Ann Arbor Jackson, LLC, a Delaware limited liability company

± Agree Ann Arbor State Street, LLC, a Michigan limited liability company

Agree Antioch, LLC, an Illinois limited liability company

± Agree Apopka FL, LLC, a Delaware limited liability company

± Agree Arlington TX LLC, a Texas limited liability company

± Agree Atchison, LLC, a Kansas limited liability company

Agree Atlantic Beach, LLC, a Delaware limited liability company

±Agree Baton Rouge LA LLC, a Louisiana limited liability company

Agree Beecher LLC, a Michigan limited liability company

±Agree Belton MO LLC, a Delaware limited liability company

±Agree Belvidere IL LLC, an Illinois limited liability company

Agree Berkeley Solano, LLC, a Delaware limited liability company

± Agree Berwyn IL LLC, an Illinois limited liability company

Agree Boynton, LLC, a Florida limited liability company

± Agree Brenham TX, LLC, a Delaware limited liability company

± Agree Brighton, LLC, a Delaware limited liability company

Agree Bristol & Fenton Project, LLC, a Michigan limited liability company

± Agree Brooklyn OH LLC, an Ohio limited liability company

± Agree Buffalo Center IA, LLC, a Delaware limited liability company

± Agree Burlington LLC, a Delaware limited liability company

± Agree Cannon Station LLC (Ft Oglethorpe) , a Delaware limited liability
company

± Agree Cedar Park TX, LLC, a Delaware limited liability company

± Agree Center Point Birmingham AL LLC, an Alabama limited liability company

Agree Chandler, LLC, an Arizona limited liability company

Agree Charlotte County, LLC, a Delaware limited liability company

 



Schedule 5.4

(to Note Purchase Agreement)

  

 

 



 

± Agree Charlotte Poplar, LLC, a North Carolina limited liability company

± Agree Chicago Kedzie, LLC, an Illinois limited liability company

± Agree Cochran GA, LLC, a Georgia limited liability company

± Agree Columbia SC LLC, a Delaware limited liability company

± Agree Concord, LLC, a North Carolina limited liability company

Agree Construction Management, LLC *, a Delaware limited liability company

Agree Corunna LLC, a Michigan limited liability company

± Agree CW, LLC, a Delaware limited liability company

Agree Dallas Forest Drive, LLC, a Texas limited liability company

± Agree Daniel Morgan Ave Spartanburg LLC, a South Carolina limited liability
company

± Agree Davenport IA, LLC, a Delaware limited liability company

± Agree Des Moines IA, LLC, a Delaware limited liability company

Agree Development, LLC, a Delaware limited liability company

Agree East Palatka, LLC, a Florida limited liability company

Agree Elkhart, LLC, a Michigan limited liability company

± Agree Evergreen CO, LLC, a Delaware limited liability company

± Agree Facility No. 1, LLC, a Delaware limited liability company

± Agree Forest MS LLC, a Mississippi limited liability company

± Agree Forest VA LLC, a Virginia limited liability company

± Agree Fort Mill SC, LLC, a South Carolina limited liability company

Agree Fort Walton Beach, LLC, a Florida limited liability company

± Agree Fort Worth TX, LLC, a Delaware limited liability company

± Agree Fuquay Varina LLC, a North Carolina limited liability company

± Agree Grand Chute WI LLC, a Delaware limited liability company

± Agree Grand Forks LLC, a North Dakota limited liability company

± Agree Harlingen LLC, a Texas limited liability company

± Agree Hazard KY, LLC, a Delaware limited liability company

Agree Holdings I, LLC, a Delaware limited liability company

± Agree Holly Springs MS, LLC, a Delaware limited liability company

± Agree Indianapolis Glendale LLC, a Delaware limited liability company

± Agree Indianapolis IN II, LLC, a Delaware limited liability company

Agree Indianapolis, LLC, an Indiana limited liability company

± Agree Jackson MS, LLC, a Delaware limited liability company

± Agree Jacksonville NC, LLC, a North Carolina limited liability company

Agree Johnstown, LLC, an Ohio limited liability company

± Agree Joplin MO LLC, a Missouri limited liability company

± Agree Junction City KS LLC, a Delaware limited liability company

± Agree Kirkland WA, LLC, a Delaware limited liability company

± Agree Lake in the Hills, LLC, an Illinois limited liability company

± Agree Lake Zurich IL, LLC, an Illinois limited liability company

Agree Leawood, LLC, a Delaware limited liability company

± Agree Lebanon VA LLC, a Virginia limited liability company

± Agree Lejune Springfield IL, LLC, an Illinois limited liability company

± Agree Ligonier PA LLC, a Pennsylvania limited liability company

± Agree Littleton CO LLC, a Delaware limited liability company

± Agree Lowell, LLC, a Delaware limited liability company

  

 5.4-2 

 

 

± Agree Lyons GA LLC, a Georgia limited liability company

Agree M-59 LLC, a Michigan limited liability company

Agree Madison AL LLC, a Michigan limited liability company

± Agree Madisonville TX LLC, a Texas limited liability company

± Agree Magnolia Knoxville TN LLC, a Tennessee limited liability company

Agree Mall of Louisiana, LLC, a Louisiana limited liability company

± Agree Manchester, LLC, a Connecticut limited liability company

Agree Mansfield, LLC, a Connecticut limited liability company

Agree Marietta, LLC, a Georgia limited liability company

± Agree Marshall MI Outlot, LLC, a Delaware limited liability company

± Agree McKinney TX LLC, a Texas limited liability company

± Agree Memphis Getwell, LLC, a Tennessee limited liability company

± Agree Minneapolis Clinton Ave, LLC, a Minnesota limited liability company

± Agree Montgomery AL LLC, an Alabama limited liability company

Agree Montgomeryville PA LLC, a Pennsylvania limited liability company

± Agree Morrow GA, LLC, a Georgia limited liability company

± Agree Mt. Dora FL, LLC, a Delaware limited liability company

± Agree New Lenox 2 LLC, an Illinois limited liability company

Agree New Lenox, LLC, an Illinois limited liability company

± Agree North Las Vegas, LLC, a Nevada limited liability company

± Agree Novi MI LLC, a Michigan limited liability company

± Agree Orange & McCoy, LLC, a Florida limited liability company

± Agree Palafox Pensacola FL, LLC, a Delaware limited liability company

± Agree Pensacola LLC, a Florida limited liability company

± Agree Pensacola Nine Mile LLC, a Florida limited liability company

± Agree Pinellas Park, LLC, a Florida limited liability company

± Agree Plainfield, LLC, a Michigan limited liability company

± Agree Poinciana LLC, a Florida limited liability company

± Agree Port Orange FL, LLC, a Delaware limited liability company

± Agree Port St. John LLC, a Delaware limited liability company

± Agree Portland ME, LLC, a Delaware limited liability company

± Agree Portland OR LLC, a Delaware limited liability company

± Agree Rancho Cordova I LLC, a California limited liability company

Agree Rancho Cordova II LLC, a California limited liability company

± Agree Rapid City SD, LLC, a South Dakota limited liability company

Agree Realty Services, LLC, a Delaware limited liability company

Agree Realty South-East, LLC *, a Michigan limited liability company

± Agree Richmond VA LLC, a Delaware limited liability company

± Agree Rochester NY LLC, a New York limited liability company

Agree Roseville CA, LLC, a California limited liability company

± Agree Salem OR, LLC, a Delaware limited liability company

± Agree Sarasota FL, LLC, a Delaware limited liability company

Agree Shelby, LLC, a Michigan limited liability company

Agree Silver Springs Shores, LLC, a Delaware limited liability company

Agree Southfield & Webster, LLC, a Delaware limited liability company

± Agree Southfield LLC, a Michigan limited liability company

  

 5.4-3 

 

 

± Agree Spartanburg SC LLC, a South Carolina limited liability company

Agree Spring Grove, LLC, an Illinois limited liability company

± Agree Springfield IL LLC, an Illinois limited liability company

Agree Springfield OH, LLC, a Delaware limited liability company

± Agree St Petersburg LLC, a Florida limited liability company

± Agree St. Augustine Shores, LLC, a Delaware limited liability company

± Agree St. Joseph MO, LLC, a Missouri limited liability company

± Agree Statham GA, LLC, a Georgia limited liability company

± Agree Sun Valley NV LLC, a Nevada limited liability company

± Agree Sunnyvale CA, LLC, a Delaware limited liability company

Agree Tallahassee, LLC, a Florida limited liability company

± Agree Terre Haute IN LLC, a Delaware limited liability company

± Agree Topeka KS, LLC, a Delaware limited liability company

± Agree Tri-State Lease, LLC, a Delaware limited liability company

± Agree Upland CA, LLC, a Delaware limited liability company

± Agree Venice, LLC, a Florida limited liability company

± Agree Vero Beach FL, LLC, a Delaware limited liability company

Agree Walker, LLC, a Michigan limited liability company

Agree Wawa Baltimore, LLC, a Maryland limited liability company

Agree Wheaton IL, LLC, a Delaware limited liability company

± Agree Whittier CA, LLC, a Delaware limited liability company

± Agree Wichita Falls TX LLC, a Texas limited liability company

Agree Wichita, LLC, a Kansas limited liability company

Agree Wilmington, LLC, a North Carolina limited liability company

Ann Arbor Store No 1, L.L.C. *, a Delaware limited liability company

Boynton Beach Store No. 150, LLC, a Delaware limited liability company

± Indianapolis Store No. 16, LLC, a Delaware limited liability company

± Lawrence Store No. 203, L.L.C.* , a Delaware limited liability company

± Lunacorp LLC, a Delaware limited liability company

± Mt Pleasant Shopping Center LLC, a Michigan limited liability company

± Mt. Pleasant Outlot I, LLC, a Michigan limited liability company

 

* Denotes Immaterial Subsidiaries

± Denotes Subsidiary Guarantors

 

Affiliates (other than Subsidiaries) None

  

 5.4-4 

 

 

Directors and Executive Officers

of the Parent Guarantor

  Position(s) Richard Agree   Executive Chairman of the Board of Directors Joey
Agree   President, Chief Executive Officer and Director Matthew Partridge  
Chief Financial Officer and Secretary Laith Hermiz   Chief Operating Officer
Farris Kalil   Independent Director John Rakolta, Jr.   Independent Director
Jerome Rossi   Independent Director William Rubenfaer   Independent Director
Leon Schurgin   Independent Director Eugene Silverman   Independent Director

 

Directors and Executive Officers of the Company

 

The sole general partner of the Company is the Parent Guarantor. Please see the
directors and senior officers of the Parent Guarantor listed above.

 

(d)     Agreements restricting Subsidiaries’ dividend distributions and other
distributions of profits:

 

None.

  

 5.4-5 

 

 

Existing Indebtedness and Future Liens

of

the Parent Guarantor, the Company and their respective Subsidiaries

(collectively referred to as the “Company” in this Schedule 5.15)

 

(a)The following schedule details the line limits, collateralized availability
and the outstanding balances of our various borrowings as of June 30, 2016 (in
thousands):

 



   Line   Amount   Amount   Borrowings  Limit   Collateralized   Borrowed 
Unsecured Revolving Credit Facility  $150,000     $     $98,000  Unsecured Term
Loan due 2020   35,000         35,000  Unsecured Term Loan due 2021   65,000  
      65,000  Mortgage Loan due 2017 (8 properties)   20,403    20,403  
 20,403  Mortgage Loan due 2018 (11 properties)   25,000    25,000    25,000 
Mortgage Loan due 2020 (6 properties)   5,846    5,846    5,846  Mortgage Loan
due 2020 (1 property)   3,090    3,090    3,090  Mortgage Loan due 2023 (12
properties)   23,640    23,640    23,640  Mortgage Loan due 2023 (1 property) 
 5,372    5,372    5,372  Mortgage Loan due 2026 (1 property)   8,206    8,206  
 8,206  Unsecured Senior Notes due 2025   50,000         50,000  Unsecured
Senior Notes due 2027   50,000         50,000  Total Debt  $441,557   $91,557  
$389,557 



 

(c)Agreements restricting incurrence of additional debt by the Subsidiaries:

None

 

Schedule 5.15

(to Note Purchase Agreement)

 

 

 

  

[Form of Note]

 

Agree Limited Partnership

 

4.42% Senior Guaranteed Note due July 28, 2028

 

No. R-__ [Date] $[____________] PPN 00855@ AC8

 

For Value Received, the undersigned, Agree Limited Partnership (herein called
the “Company”), a limited partnership organized and existing under the laws of
Delaware, hereby promises to pay to ________________, or registered assigns, the
principal sum of ________________ Dollars (or so much thereof as shall not have
been prepaid) on July 28, 2028 with interest (computed on the basis of a 360-day
year of twelve 30-day months) on the unpaid balance hereof at the rate of 4.42%
per annum from the date hereof, payable semiannually, on the 28th day of January
and July in each year, commencing January 28, 2017, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law,
(x) on any overdue payment of interest and (y) during the continuance of an
Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the Default
Rate (as defined in the hereinafter defined Note Purchase Agreement).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

 

This Note is one of the Senior Guaranteed Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement dated as of July 28, 2016 (as
from time to time amended, the “Note Purchase Agreement”), between Agree Realty
Corporation (the “Parent Guarantor”), the Company and the respective Purchasers
named therein and is entitled to the benefits thereof. Each holder of this Note
will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representations set forth in Section 6.2 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

Exhibit 1

(to Note Purchase Agreement)

 

 

 

 

Pursuant to a Guaranty dated as of July 28, 2016, the Parent Guarantor,
operating as a real estate investment trust and certain subsidiaries, have each
absolutely and unconditionally guaranteed payment in full of the principal of,
Make-Whole Amount, if any, and interest on this Note and performance by the
Company of all of its obligations contained in the Note Purchase Agreement all
on the terms set forth in such Guaranty.

 

This Note is also subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

  Agree Limited Partnership       By: Agree Realty Corporation,     Its sole
general partner         By       Name:     Title:

 

 1-2 

 

  

Form of Guaranty

 



Exhibit 10.1 - Note Purchase Agreement

 

 

 

 

 

Guaranty

  

Dated as of July 28, 2016

  

Re:      $60,000,000 4.42% Senior Guaranteed Notes due July 28, 2028

 

of
 

Agree Limited Partnership

 

 

 1-2 

 

  

Table of Contents

 

(Not a part of the Agreement)

 

Section Heading Page       Parties   1       Recitals   1       Section 1.
Definitions 2       Section 2. Guaranty of Notes and Note Purchase Agreement 2  
    Section 3. Guaranty of Payment and Performance. 3       Section 4. General
Provisions Relating to the Guaranty 3       Section 5. Representations and
Warranties of the Guarantors 8       Section 5.1. Organization; Power and
Authority 8 Section 5.2. Authorization, Etc. 8 Section 5.3. Compliance with
Laws, Other Instruments, Etc. 8 Section 5.4. Governmental Authorizations, Etc. 8
Section 5.5. Guaranty Ranks Pari Passu 9       Section 6. Guarantor Covenants 9
      Section 6.1. Note Purchase Agreement Covenants 9 Section 6.2. Guaranty to
Rank Pari Passu 9       Section 7. Governing Law. 9       Section 8. Amendments,
Waivers and Consents 10       Section 9. Notices 11       Section 10. Proceeds
11       Section 11. Miscellaneous 12

 

 

 

 

Guaranty

 

4.42% Senior Guaranteed Notes due July 28, 2028

of

Agree Limited Partnership

 

July 28, 2016

 

This Guaranty (the or this “Guaranty”) is entered into by the undersigned Agree
Realty Corporation, a Maryland corporation operating as a real estate investment
trust (the “Parent Guarantor”) and each of the undersigned guarantors (each a
“Subsidiary Guarantor”, and collectively with the Parent Guarantor, any other
entities which from time to time become parties hereto pursuant to Section 11
hereof, the “Guarantors”), as of July 28, 2016.

 

Recitals

 

A.           On the date hereof, Agree Limited Partnership, a Delaware limited
partnership (the “Company”), and the Parent Guarantor entered into the Note
Purchase Agreement, dated as of July 28, 2016 (the “Note Purchase Agreement”),
with the Purchasers named in Schedule A thereto (together with their successors
and assigns, the “Purchasers”).

 

B.           Pursuant to the Note Purchase Agreement the Company is issuing and
selling $60,000,000 aggregate principal amount of its 4.42% Senior Guaranteed
Notes due July 28, 2028 (the “Notes”) on the terms provided in the Note Purchase
Agreement. The Purchasers and each and every other holder from time to time of
the Notes are sometimes hereinafter collectively referred to as the “Holders”
and, individually, as a “Holder.”

 

C.           The Parent Guarantor presently owns all of the outstanding general
partnership interests of the Company. The Subsidiary Guarantors are all either a
direct or an indirect Subsidiary of the Company, which will, directly or
indirectly, benefit from the financing arrangements contemplated by the Note
Purchase Agreement.

 

D.           The Purchasers have required as a condition of their purchase of
the Notes to be purchased by them that the Guarantors enter into this Guaranty
as security for the Notes, and the Guarantors have agreed to execute this
Guaranty in order to induce the Purchasers to purchase the Notes and thereby
benefit the Company and its Affiliates by providing funds to enable the Company
to have funds available for partnership purposes.

 

E.           The Guarantors desire that the Purchasers enter into the Note
Purchase Agreement and purchase the Notes, and by doing so the Purchasers will
be conferring substantial financial and other benefits on the Guarantors.

 

Now, Therefore, as required by the Note Purchase Agreement and in consideration
of the premises and other good and valuable consideration, the receipt and
sufficiency whereof are hereby acknowledged, the Guarantors hereby, jointly and
severally, covenant and agree as follows:

 

 

 

  

Guaranty

Section 1.          Definitions.

 

Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreement unless herein defined or the context shall otherwise require.

 

Section 2.          Guaranty of Notes and Note Purchase Agreement.

 

(a)          Subject to the limitation set forth in Section 2(b) hereof, the
Guarantors hereby, jointly and severally, irrevocably, absolutely and
unconditionally guarantees to the Holders: (1) the full and prompt payment of
the principal of, premium, if any, and interest on the Notes from time to time
outstanding, as and when such payments shall become due and payable, whether by
lapse of time, upon redemption or prepayment, by extension or by acceleration or
declaration or otherwise (including (to the extent legally enforceable) interest
due on overdue payments of principal, premium, if any, or interest at the rate
set forth in the Notes and interest accruing at the then applicable rate
provided in the Notes after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Company, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) in Federal or other immediately available funds of
the United States of America which at the time of payment or demand therefor
shall be legal tender for the payment of public and private debts, (2) the full
and prompt performance and observance by the Company of each and all of the
obligations, covenants and agreements required to be performed or owed by the
Company under the terms of the Notes and the Note Purchase Agreement and (3) the
full and prompt payment, upon demand by any Holder, of all costs and expenses,
legal or otherwise (including attorneys’ fees), if any, as shall have been
expended or incurred in the protection or enforcement of any rights, privileges
or liabilities in favor of the Holders under or in respect of the Notes, the
Note Purchase Agreement or under this Guaranty or in any consultation or action
in connection therewith or herewith and in each and every case irrespective of
the validity, regularity, or enforcement of any of the Notes or Note Purchase
Agreement or any of the terms thereof or any other like circumstance or
circumstances (the obligations described in clauses (1), (2) and (3) above are
hereafter referred to as the “Guaranteed Obligations”).

 

(b)          The liability of any Guarantor under this Guaranty shall not exceed
an amount equal to a maximum amount as will, after giving effect to such maximum
amount and all other liabilities of such Guarantor, contingent or otherwise,
result in the obligations of such Guarantor hereunder not constituting a
fraudulent transfer, obligation or conveyance.

 

 -2- 

 

 

Guaranty

 

Section 3.          Guaranty of Payment and Performance.

 

This is a guarantee of payment and performance and each Guarantor hereby waives,
to the fullest extent permitted by law, any right to require that any action on
or in respect of any Note or the Note Purchase Agreement be brought against the
Company or any other Person or that resort be had to any direct or indirect
security for the Notes or for this Guaranty or any other remedy. Any Holder may,
at its option, proceed hereunder against any Guarantor in the first instance to
collect monies when due, the payment of which is guaranteed hereby, without
first proceeding against the Company or any other Person and without first
resorting to any direct or indirect security for the Notes or for this Guaranty
or any other remedy. The liability of each Guarantor hereunder shall in no way
be affected or impaired by the obligations of any other Guarantor hereunder, any
acceptance by any Holder of any direct or indirect security for, or other
guaranties of, any Indebtedness, liability or obligation of the Company or any
other Person to any Holder or by any failure, delay, neglect or omission by any
Holder to realize upon or protect any such guarantees, Indebtedness, liability
or obligation or any notes or other instruments evidencing the same or any
direct or indirect security therefor or by any approval, consent, waiver, or
other action taken, or omitted to be taken by any such Holder.

 

Section 4.          General Provisions Relating to the Guaranty.

 

(a)          Each Guarantor hereby consents and agrees that any Holder or
Holders from time to time may, without in any manner affecting the liability or
obligations of any Guarantor under this Guaranty, and upon such terms and
conditions as any such Holder or Holders may deem advisable:

 

(1)         extend in whole or in part (by renewal or otherwise), modify,
change, compromise, release or extend the duration of the time for the
performance or payment of any Indebtedness, liability or obligation of the
Company or of any other Person secondarily or otherwise liable for any
Indebtedness, liability or obligations of the Company on the Notes, or waive any
Default or Event of Default with respect thereto, or waive, modify, amend or
change any provision of any other agreement or this Guaranty; or

 

(2)         sell, release, surrender, modify, impair, exchange or substitute any
and all property, of any nature and from whomsoever received, held by, or for
the benefit of, any such Holder as direct or indirect security for the payment
or performance of any Indebtedness, liability or obligation of the Company or of
any other Person secondarily or otherwise liable for any Indebtedness, liability
or obligation of the Company on the Notes; or

 

(3)         settle, adjust or compromise any claim of the Company against any
other Person secondarily or otherwise liable for any Indebtedness, liability or
obligation of the Company on the Notes.

 

Each Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that each Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.

 

 -3- 

 

 

Guaranty

 

(b)          Each Guarantor hereby waives, to the fullest extent permitted by
law:

 

(1)         notice of acceptance of this Guaranty by the Holders or of the
creation, renewal or accrual of any liability of the Company, present or future,
or of the reliance of such Holders upon this Guaranty (it being understood that
every Indebtedness, liability and obligation described in Section 2 hereof shall
conclusively be presumed to have been created, contracted or incurred in
reliance upon the execution of this Guaranty);

 

(2)         demand of payment by any Holder from the Company or any other Person
indebted in any manner on or for any of the Indebtedness, liabilities or
obligations hereby guaranteed; and

 

(3)         presentment for the payment by any Holder or any other Person of the
Notes or any other instrument, protest thereof and notice of its dishonor to any
party thereto and to the Guarantors.

 

The obligations of each Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination (other than by indefeasible payment in full in cash of
the Notes and the obligations of the Company under the Note Purchase Agreement),
whether by reason of any claim of any character whatsoever or otherwise and
shall not be subject to any defense, set-off, counterclaim (other than any
compulsory counterclaim), recoupment or termination whatsoever.

 

(c)          The obligations of each Guarantor hereunder shall be binding upon
each Guarantor and its successors and assigns, and shall remain in full force
and effect until the entire principal, interest and premium, if any, on the
Notes and all other sums due pursuant to Section 2 shall have been irrevocably
and indefeasibly paid in full in cash and such obligations shall not be
affected, modified or impaired upon the happening from time to time of any
event, including without limitation any of the following, whether or not with
notice to or the consent of any Guarantor:

 

(1)         the validity, regularity or enforceability of the Notes, the Note
Purchase Agreement or any of the terms of any thereof, the continuance of any
obligation on the part of the Company or any other Person on or in respect of
the Notes or under the Note Purchase Agreement or the power or authority or the
lack of power or authority of the Company to issue the Notes or the Company to
execute and deliver the Note Purchase Agreement or the existence or continuance
of the Company or any other Person as a legal entity; or

 

(2)         any default, failure or delay, willful or otherwise, in the
performance by the Company or any other Person of any obligations of any kind or
character whatsoever under the Notes or the Note Purchase Agreement; or

 

(3)         any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company or any other Person or in respect of the property of
the Company or any other Person or any merger, consolidation, reorganization,
dissolution, liquidation, the sale of all or substantially all of the assets of
or winding up of the Company or any other Person; or

 

 -4- 

 

 

Guaranty

 

(4)         impossibility or illegality of performance on the part of the
Company or any other Person of its obligations under the Notes or the Note
Purchase Agreement; or

 

(5)         in respect of the Company, any other guarantors or any other Person,
any change of circumstances, whether or not foreseen or foreseeable, whether or
not imputable to the Company, any other guarantors or any other Person, or other
impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), civil
commotion, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials, action of any federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company or any other Person and whether or not of the kind hereinbefore
specified; or

 

(6)         any attachment, claim, demand, charge, Lien, order, process,
encumbrance or any other happening or event or reason, similar or dissimilar to
the foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, Indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against any Guarantor, the Company or any other Person or any claims, demands,
charges or Liens of any nature, foreseen or unforeseen, incurred by the Company
or any other Person, or against any sums payable in respect of the Notes or
under the Note Purchase Agreement or this Guaranty, so that such sums would be
rendered inadequate or would be unavailable to make the payments herein
provided; or

 

(7)         any order, judgment, decree, ruling or regulation (whether or not
valid) of any court of any nation or of any political subdivision thereof or any
body, agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by any Guarantor, the Company or any other Person of its respective
obligations under or in respect of the Notes, the Note Purchase Agreement or
this Guaranty; or

 

(8)         the failure of any Guarantor to receive any benefit from or as a
result of its execution, delivery and performance of this Guaranty; or

 

(9)         any failure or lack of diligence in collection or protection,
failure in presentment or demand for payment, protest, notice of protest, notice
of default and of nonpayment, any failure to give notice to any Guarantor of
failure of the Company or any other Person to keep and perform any obligation,
covenant or agreement under the terms of the Notes, the Note Purchase Agreement
or this Guaranty or failure to resort for payment to the Company or to any other
Person or to any other guaranty or to any property, security, Liens or other
rights or remedies; or

 

 -5- 

 

 

Guaranty

 

(10)        the acceptance of any additional security or other guaranty, the
advance of additional money to the Company or any other Person, the renewal or
extension of the Notes or amendments, modifications, consents or waivers with
respect to the Notes, the Note Purchase Agreement, or the sale, release,
substitution or exchange of any security for the Notes; or

 

(11)        any merger or consolidation of the Company or any other Person into
or with any other Person or any sale, lease, transfer or other disposition of
any of the assets of the Company or any other Person to any other Person, or any
change in the ownership of any shares of the Company or any other Person; or

 

(12)        any defense whatsoever that: (i) the Company or any other Person
might have to the payment of the Notes (principal, premium, if any, or
interest), other than payment thereof in Federal or other immediately available
funds, or (ii) the Company or any other Person might have to the performance or
observance of any of the provisions of the Notes or the Note Purchase Agreement,
whether through the satisfaction or purported satisfaction by the Company or any
other Person of its debts due to any cause such as bankruptcy, insolvency,
receivership, merger, consolidation, reorganization, dissolution, liquidation,
winding-up or otherwise, other than the defense of indefeasible payment in full
in cash of the Notes; or

 

(13)        any act or failure to act with regard to the Notes, the Note
Purchase Agreement or this Guaranty or anything which might vary the risk of any
Guarantor or any other Person; or

 

(14)        any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor in respect of the obligations of
any Guarantor under this Guaranty or any other agreement, other than (i) such
Guaranteed Obligations not being due and payable, whether as a result of
redemption or prepayment, by extension or by acceleration or declaration or
otherwise or (ii) the defense of indefeasible payment in full in cash of the
Guaranteed Obligations;

 

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor hereunder
shall be absolute and unconditional and shall not be discharged, impaired or
varied except by the indefeasible payment in full in cash of the principal of,
premium, if any, and interest on the Notes in accordance with their respective
terms whenever the same shall become due and payable as in the Notes provided
and all other sums due and payable under the Note Purchase Agreement, at the
place specified in and all in the manner and with the effect provided in the
Notes and the Note Purchase Agreement, as each may be amended or modified from
time to time. Without limiting the foregoing, it is understood that repeated and
successive demands may be made and recoveries may be had hereunder as and when,
from time to time, the Company shall default under or in respect of the terms of
the Notes or the Note Purchase Agreement and that notwithstanding recovery
hereunder for or in respect of any given default or defaults by the Company
under the Notes or the Note Purchase Agreement, this Guaranty shall remain in
full force and effect and shall apply to each and every subsequent default.

 

 -6- 

 

 

Guaranty

 

(d)          All rights of any Holder may be transferred or assigned at any time
and shall be considered to be transferred or assigned at any time or from time
to time upon the valid and legal transfer of any Note pursuant to the Note
Purchase Agreement whether with or without the consent of or notice to any
Guarantor under this Guaranty or to the Company.

 

(e)          To the extent of any payments made under this Guaranty by a
Guarantor, such Guarantor shall be subrogated to the rights of the Holder upon
whose Notes such payment was made, but the Guarantors covenant and agree that
such right of subrogation shall be subordinate in right of payment to the prior
indefeasible final payment in cash in full of all amounts due and owing by the
Company with respect to the Notes and the Note Purchase Agreement and by the
Guarantors under this Guaranty, and no Guarantor shall take any action to
enforce such right of subrogation, and no Guarantor shall accept any payment in
respect of such right of subrogation, until all amounts due and owing by the
Company under or in respect of the Notes and the Note Purchase Agreement and all
amounts due and owing by the Guarantors hereunder have indefeasibly been finally
paid in cash in full. If any amount shall be paid to any Guarantor in violation
of the preceding sentence at any time prior to the later of the indefeasible
payment in cash in full of the Notes and all other amounts payable under the
Notes, the Note Purchase Agreement and this Guaranty, such amount shall be held
in trust for the benefit of the Holders and shall forthwith be paid to the
Holders to be credited and applied to the amounts due or to become due with
respect to the Notes and all other amounts payable under the Note Purchase
Agreement and this Guaranty, whether matured or unmatured. Each Guarantor
acknowledges that it has received direct and indirect benefits from the
financing arrangements contemplated by the Note Purchase Agreement and that the
waiver set forth in this paragraph (e) is knowingly made as a result of the
receipt of such benefits.

 

(f)          Each Guarantor agrees that to the extent the Company or any other
Person makes any payment on any Note, which payment or any part thereof is
subsequently invalidated, voided, declared to be fraudulent or preferential, set
aside, recovered, rescinded or is required to be retained by or repaid to a
trustee, receiver, or any other Person under any bankruptcy code, common law, or
equitable cause, then and to the extent of such payment, the obligation or the
part thereof intended to be satisfied shall be revived and continued in full
force and effect with respect to the Guarantors’ obligations hereunder, as if
said payment had not been made. The liability of the Guarantors hereunder shall
not be reduced or discharged, in whole or in part, by any payment to any Holder
from any source that is thereafter paid, returned or refunded in whole or in
part by reason of the assertion of a claim of any kind relating thereto,
including, but not limited to, any claim for breach of contract, breach of
warranty, preference, illegality, invalidity, or fraud asserted by any account
debtor or by any other Person.

 

(g)          No Holder shall be under any obligation: (1) to marshal any assets
in favor of any Guarantor or in payment of any or all of the liabilities of the
Company under or in respect of the Notes or the obligations of any Guarantor
hereunder or (2) to pursue any other remedy that any Guarantor may or may not be
able to pursue themselves and that may lighten such Guarantor’s burden, any
right to which each Guarantor hereby expressly waives.

 

 -7- 

 

 

Guaranty

 

(h)          The obligations of each Guarantor under this Guaranty rank pari
passu in right of payment with all other Indebtedness of such Guarantor which is
not secured or which is not expressly subordinated in right of payment to any
other Indebtedness of such Guarantor.

 

Section 5.          Representations and Warranties of the Guarantors.

 

The Guarantors, jointly and severally, represent and warrant to each Holder
that:

 

Section 5.1.          Organization; Power and Authority. Each Guarantor is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified and in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each Guarantor has the legal power and authority to own
or hold under lease the properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact, to execute and
deliver this Guaranty, and to perform the provisions hereof.

 

Section 5.2.          Authorization, Etc. This Guaranty has been duly authorized
by all necessary legal action on the part of each Guarantor, and this Guaranty
constitutes a legal, valid and binding obligation of such Guarantor enforceable
against such Guarantor in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

Section 5.3.          Compliance with Laws, Other Instruments, Etc. The
execution, delivery and performance by each Guarantor of this Guaranty, will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Guarantor
or any of its Subsidiaries under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, charter, by-laws, partnership agreement,
limited liability company agreement or any other agreement or instrument to
which such Guarantor or any of its Subsidiaries is bound or by which such
Guarantor or any of its Subsidiaries or any of their respective properties may
be bound or affected, (b) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree, or ruling of any
court, arbitrator or Governmental Authority applicable to such Guarantor or any
of its Subsidiaries or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to such Guarantor or any of
its Subsidiaries.

 

Section 5.4.          Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by each Guarantor of this Guaranty.

 

 -8- 

 

 

Guaranty

 

Section 5.5.          Guaranty Ranks Pari Passu. The obligations of each
Guarantor under this Guaranty rank at least pari passu in right of payment with
all other unsecured Senior Indebtedness (actual or contingent) of such
Guarantor, including, without limitation in the case of the Parent Guarantor,
all unsecured Senior Indebtedness of the Parent Guarantor described in
Schedule 5.15 of the Note Purchase Agreement.

 

Section 6.          Guarantor Covenants.

 

Section 6.1.          Note Purchase Agreement Covenants. From and after the date
of issuance of the Notes by the Company and continuing so long as any amount
remains unpaid thereon, each Guarantor agrees to comply with the terms and
provisions of the Note Purchase Agreement, insofar as such provisions apply to
each Guarantor, as if said terms and provisions were set forth herein in full.

 

Section 6.2.          Guaranty to Rank Pari Passu. This Guaranty and all other
obligations under this Guaranty of each Guarantor at all times shall rank at
least pari passu in right of payment with all other present and future unsecured
Senior Indebtedness (actual or contingent) of such Guarantor which is not
expressed to be subordinate or junior in rank to any other unsecured Senior
Indebtedness of such Guarantor.

 

Section 7.          Governing Law.

 

(a)          This Guaranty shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the law of the State of
New York, excluding choice-of-law principles of the law of such State that would
permit the application of the laws of a jurisdiction other than such State.

 

(b)         Each Guarantor irrevocably submits to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
solely to this Guaranty. To the fullest extent permitted by applicable law, each
Guarantor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

(c)          Each Guarantor consents to process being served by or on behalf of
any Holder in any suit, action or proceeding of the nature referred to in
Section 7 solely by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 9 or at such other address
of which such holder shall then have been notified pursuant to said Section.
Each Guarantor agrees that such service upon receipt (i) shall be deemed in
every respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

 -9- 

 

 

Guaranty

 

(d)          Nothing in this Section 7 shall affect the right of any Holder to
serve process in any manner permitted by law, or limit any right that the
Holders may have to bring proceedings against any Guarantor in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.

 

(e)          The parties hereto hereby waive trial by jury in any action brought
on or with respect to this Guaranty or any other document executed in connection
herewith or therewith.

 

Section 8.          Amendments, Waivers and Consents.

 

(a)          This Guaranty may be amended, and the observance of any term hereof
may be waived (either retroactively or prospectively), with (and only with) the
written consent of each Guarantor and the Required Holders; provided, that
without the written consent of the Holder of each Note at the time outstanding
affected thereby, no such amendment or waiver shall be effective which will
reduce the scope of the guaranty set forth in this Guaranty or amend the
requirements of Sections 2, 3 or 4 hereof or amend this Section 8. No such
amendment or waiver shall extend to or affect any obligation not expressly
amended or modified or impair any right consequent thereon.

 

(b)          Each Guarantor will provide each Holder (irrespective of the amount
of Notes then owned by it) with sufficient information, sufficiently far in
advance of the date a decision is required, to enable such Holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof. Each Guarantor will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 8 to each Holder promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Holders.

 

(c)          Each Guarantor will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of fee or otherwise, or grant any
security, to any Holder as consideration for or as an inducement to the entering
into by any Holder of any waiver or amendment of any of the terms and provisions
hereof unless such remuneration is concurrently paid, or security is
concurrently granted, on the same terms, ratably to each Holder even if such
Holder did not consent to such waiver or amendment.

 

(d)          Any amendment or waiver consented to as provided in this Section 8
applies equally to all Holders and is binding upon them and upon each future
Holder and upon each Guarantor. No such amendment or waiver will extend to or
affect any obligation, covenant or agreement not expressly amended or waived or
impair any right consequent thereon. No course of dealing between each Guarantor
and any Holder nor any delay in exercising any rights hereunder shall operate as
a waiver of any rights of any Holder. As used herein, the term “this Guaranty”
and references thereto shall mean this Guaranty as it may from time to time be
amended or supplemented.

 

 -10- 

 

  

Guaranty

 

(e)          Solely for the purpose of determining whether the Holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Guaranty, Notes directly or indirectly owned by any Guarantor, the Company or
any of their respective subsidiaries or Affiliates shall be deemed not to be
outstanding.

 

(f)          Notwithstanding anything else in this Guaranty, this Guaranty may
automatically terminate with respect to certain Subsidiary Guarantors to the
extent provided in Section 9.8(b) of the Note Purchase Agreement.

 

Section 9.          Notices.

 

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

 

(1)         if to a Purchaser or such Purchaser’s nominee, to such Purchaser or
such Purchaser’s nominee at the address specified for such communications on
Schedule A to the Note Purchase Agreement or at such other address as such
Purchaser or such Purchaser’s nominee shall have specified to the Company in
writing,

 

(2)         if to any other Holder, to such Holder at such address as such
Holder shall have specified to the Company in writing, or

 

(3)         if to any Guarantor, to the Parent Guarantor at 70 East Long Lake
Road, Bloomfield Hills, Michigan 48304, to the attention of Brian Dickman, or at
such other address as the Parent Guarantor shall have specified to the Holders
in writing.

 

Notices under this Section 9 will be deemed given only when actually received.

 

Section 10.         Proceeds.

 

Each beneficiary of this Guaranty by its acceptance hereof agrees that any
proceeds recovered hereunder will be shared pro rata among each beneficiary
hereunder.

 

 -11- 

 

  

Guaranty

 

Section 11.         Miscellaneous.

 

(a)          No remedy herein conferred upon or reserved to any Holder is
intended to be exclusive of any other available remedy or remedies, but each and
every such remedy shall be cumulative and shall be in addition to every other
remedy given under this Guaranty now or hereafter existing at law or in equity.
No delay or omission to exercise any right or power accruing upon any default,
omission or failure of performance hereunder shall impair any such right or
power or shall be construed to be a waiver thereof but any such right or power
may be exercised from time to time and as often as may be deemed expedient. In
order to entitle any Holder to exercise any remedy reserved to it under this
Guaranty, it shall not be necessary for such Holder to physically produce its
Note in any proceedings instituted by it or to give any notice, other than such
notice as may be herein expressly required.

 

(b)          Each Guarantor will pay all sums becoming due under this Guaranty
to any Holder by the method and at the address specified for such Holder in the
Note Purchase Agreement, or by such other method or at such other address as
such Holder shall have from time to time specified to the Guarantors in writing
for such purpose, without the presentation or surrender of this Guaranty or any
Note.

 

(c)          Any provision of this Guaranty that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

(d)          This Guaranty shall be binding upon each Guarantor and its
successors and assigns and shall inure to the benefit of each Holder and its
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not, so long as its Notes remain outstanding and
unpaid. It is agreed and understood that any Person may become a Guarantor
hereunder by executing a Guarantor Supplement substantially in the form of
Exhibit A attached hereto and delivering the same to the Holders. Any such
Person shall thereafter be a “Guarantor” for all purposes under this Guaranty
Agreement.

 

(e)          This Guaranty may be executed in any number of counterparts, each
of which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

 

 -12- 

 

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered as of the date first written above.

 

  PARENT GUARANTOR:       AGREE REALTY CORPORATION,   a Maryland corporation    
  By:     Name: Joel N. Agree   Title: President       SUBSIDIARY GUARANTORS:  
    AGREE LIMITED PARTNERSHIP,   a Delaware limited partnership       By: Agree
Realty Corporation,     a Maryland corporation   Its: Sole General Partner      
  By:         Joel N. Agree     Its: President

 

[Signature Page to Guaranty]

 

 

 

 

 

AGREE 17-92, LLC,

a Florida limited liability company

 

AGREE ALCOA TN LLC,

a Tennessee limited liability company

 

AGREE ALLENTOWN PA LLC,

a Pennsylvania limited liability company

 

AGREE ALTOONA PA, LLC,

a Delaware limited liability company

  AGREE ANDERSON SC LLC,   a Delaware limited liability company   AGREE ANN
ARBOR JACKSON, LLC,   a Delaware limited liability company  

AGREE ANN ARBOR STATE STREET, LLC,

a Michigan limited liability company

  AGREE APOPKA FL, LLC,   a Delaware limited liability company   AGREE ARLINGTON
TX LLC,   a Texas limited liability company   AGREE ATCHISON, LLC,   a Kansas
limited liability company   AGREE BELTON MO LLC,   a Delaware limited liability
company   AGREE BELVIDERE IL LLC,   an Illinois limited liability company  
AGREE BERWYN IL LLC,   an Illinois limited liability company   AGREE BRENHAM TX,
LLC,   a Delaware limited liability company

 

  By: Agree Limited Partnership,     a Delaware limited partnership   Its: Sole
Member     By: Agree Realty Corporation,       a Maryland corporation     Its:
Sole General Partner               By:           Joel N. Agree       Its:
President

 

[Signature Page to Guaranty]

 

 

 

 

  AGREE BRIGHTON, LLC,   a Delaware limited liability company   AGREE BROOKLYN
OH LLC,   an Ohio limited liability company   AGREE BUFFALO CENTER IA, LLC,   a
Delaware limited liability company   AGREE CANNON STATION LLC,   a Delaware
limited liability company   AGREE CEDAR PARK TX, LLC,   a Delaware limited
liability company  

AGREE CENTER POINT BIRMINGHAM AL LLC,

an Alabama limited liability company

  AGREE CHARLOTTE POPLAR, LLC,   a North Carolina limited liability company  
AGREE CHICAGO KEDZIE, LLC,   a Illinois limited liability company   AGREE
COCHRAN GA, LLC,   a Georgia limited liability company   AGREE COLUMBIA SC LLC,
  a Delaware limited liability company   AGREE CONCORD, LLC,   a North Carolina
limited liability company   AGREE DANIEL MORGAN AVE SPARTANBURG LLC,   a South
Carolina limited liability company   AGREE DAVENPORT IA, LLC,   a Delaware
limited liability company   AGREE DES MOINES IA, LLC,   a Delaware limited
liability company   AGREE EVERGREEN CO, LLC,   a Delaware limited liability
company

 

  By: Agree Limited Partnership,     a Delaware limited partnership   Its: Sole
Member     By: Agree Realty Corporation,       a Maryland corporation     Its:
Sole General Partner               By:           Joel N. Agree       Its:
President

 

[Signature Page to Guaranty]

 

 

 

 

 

AGREE FACILITY NO. 1, LLC,

a Delaware limited liability company

 

AGREE FOREST MS LLC,

a Mississippi limited liability company

 

AGREE FOREST VA LLC,

a Virginia limited liability company

 

AGREE FORT MILL SC, LLC,

a South Carolina limited liability company

 

AGREE FORT WORTH TX, LLC,

a Delaware limited liability company

 

AGREE FUQUAY VARINA LLC,

a North Carolina limited liability company

 

AGREE GRAND CHUTE WI LLC,

a Delaware limited liability company

 

AGREE GRAND FORKS LLC,

a North Dakota limited liability company

 

AGREE HARLINGEN LLC,

a Texas limited liability company

 

AGREE HAZARD KY, LLC,

a Delaware limited liability company

 

AGREE HOLLY SPRINGS MS, LLC,

a Delaware limited liability company

 

AGREE INDIANAPOLIS GLENDALE LLC,

a Delaware limited liability company

 

AGREE INDIANAPOLIS IN II, LLC,

a Delaware limited liability company

 

AGREE JACKSON MS, LLC,

a Delaware limited liability company

 

AGREE JACKSONVILLE NC, LLC,

a North Carolina limited liability company

  AGREE JOPLIN MO LLC,   a Missouri limited liability company

 

  By: Agree Limited Partnership,     a Delaware limited partnership   Its: Sole
Member     By: Agree Realty Corporation,       a Maryland corporation     Its:
Sole General Partner                 By:           Joel N. Agree       Its:
President

 

[Signature Page to Guaranty]

 

 

 

 

 

AGREE JUNCTION CITY KS LLC,

a Delaware limited liability company

 

AGREE KIRKLAND WA, LLC,

a Delaware limited liability company

 

AGREE LAKE IN THE HILLS, LLC,

an Illinois limited liability company

 

AGREE LAKE ZURICH IL, LLC,

an Illinois limited liability company

 

AGREE LEBANON VA LLC,

a Virginia limited liability company

 

AGREE LEJUNE SPRINGFIELD IL, LLC,

an Illinois limited liability company

 

AGREE LIGONIER PA, LLC,

a Pennsylvania limited liability company

 

AGREE LOWELL, LLC,

a Delaware limited liability company

 

AGREE LYONS GA LLC,

a Georgia limited liability company

 

AGREE MADISONVILLE TX LLC,

a Texas limited liability company

 

AGREE MAGNOLIA KNOXVILLE TN LLC,

a Tennessee limited liability company

 

AGREE MANCHESTER, LLC,

a Connecticut limited liability company

 

AGREE MARSHALL MI OUTLOT, LLC,

a Delaware limited liability company

 

AGREE MCKINNEY TX, LLC,

a Texas limited liability company

 

AGREE MEMPHIS GETWELL, LLC,

a Tennessee limited liability company

  AGREE MINNEAPOLIS CLINTON AVE, LLC, a Minnesota limited liability company  
AGREE MONTGOMERY AL LLC,   an Alabama limited liability company

 

  By: Agree Limited Partnership,     a Delaware limited partnership   Its: Sole
Member     By: Agree Realty Corporation,       a Maryland corporation     Its:
Sole General Partner                 By:           Joel N. Agree       Its:
President

 

[Signature Page to Guaranty]

 

 

 

 

 

AGREE MORROW GA, LLC,

a Georgia limited liability company

 

AGREE MT. DORA FL, LLC,

a Delaware limited liability company

 

AGREE NORTH LAS VEGAS, LLC,

a Nevada limited liability company

 

AGREE NOVI MI LLC,

a Michigan limited liability company

 

AGREE ORANGE & MCCOY, LLC,

a Florida limited liability company

 

AGREE PALAFOX PENSACOLA FL, LLC,

a Delaware limited liability company

 

AGREE PENSACOLA LLC,

a Florida limited liability company

 

AGREE PENSACOLA NINE MILE LLC,

a Florida limited liability company

 

AGREE PINELLAS PARK, LLC,

a Michigan limited liability company

 

AGREE PLAINFIELD, LLC,

a Michigan limited liability company

 

AGREE POINCIANA LLC,

a Florida limited liability company

 

AGREE PORT ORANGE FL, LLC,

a Delaware limited liability company

 

AGREE PORT ST. JOHN LLC,

a Delaware limited liability company

 

AGREE PORTLAND ME, LLC,

a Delaware limited liability company

 

AGREE PORTLAND OR LLC,

an Oregon limited liability company

 

AGREE RANCHO CORDOVA I LLC,

a California limited liability company

  AGREE RAPID CITY SD, LLC,   a South Dakota limited liability company

 

  By: Agree Limited Partnership,     a Delaware limited partnership   Its: Sole
Member     By: Agree Realty Corporation,       a Maryland corporation     Its:
Sole General Partner                 By:           Joel N. Agree       Its:
President

 

[Signature Page to Guaranty]

 

 

 

 

 

AGREE RICHMOND VA LLC,

a Delaware limited liability company

 

AGREE ROCHESTER NY LLC,

a New York limited liability company

 

AGREE SALEM OR, LLC,

a Delaware limited liability company

 

AGREE SARASOTA FL, LLC,

a Delaware limited liability company

 

AGREE SOUTHFIELD LLC,

a Michigan limited liability company

 

AGREE SPARTANBURG SC LLC,

a South Carolina limited liability company

 

AGREE SPRINGFIELD IL LLC,

an Illinois limited liability company

 

AGREE ST PETERSBURG LLC,

a Florida limited liability company

 

AGREE ST. AUGUSTINE SHORES, LLC,

a Delaware limited liability company

 

AGREE ST. JOSEPH MO, LLC,

a Missouri limited liability company

 

AGREE STATHAM GA, LLC,

a Georgia limited liability company

 

AGREE SUN VALLEY NV LLC,

a Nevada limited liability company

 

AGREE SUNNYVALE CA, LLC,

a Delaware limited liability company

 

AGREE TERRE HAUTE IN LLC,

a Delaware limited liability company

 

AGREE TOPEKA KS, LLC,

a Delaware limited liability company

 

AGREE TRI-STATE LEASE, LLC,

a Delaware limited liability company

  AGREE UPLAND CA, LLC,   a Delaware limited liability company

 

  By: Agree Limited Partnership,     a Delaware limited partnership   Its: Sole
Member     By: Agree Realty Corporation,       a Maryland corporation     Its:
Sole General Partner                 By:           Joel N. Agree       Its:
President

 

[Signature Page to Guaranty]

 

 

 

 

 

AGREE VENICE, LLC,

a Florida limited liability company

 

AGREE VERO BEACH FL, LLC,

a Delaware limited liability company

 

AGREE WHITTIER CA, LLC,

a Delaware limited liability company

 

AGREE WICHITA FALLS TX LLC,

a Texas limited liability company

 

INDIANAPOLIS STORE NO. 16, LLC,

a Delaware limited liability company

 

LAWRENCE STORE NO. 203, LLC,

a Delaware limited liability company

 

LUNACORP LLC,

a Delaware limited liability company

 

MT PLEASANT OUTLOT I, LLC,

a Michigan limited liability company

  MT PLEASANT SHOPPING CENTER LLC,   a Michigan limited liability company  
AGREE CW, LLC,   a Delaware limited liability company   AGREE BURLINGTON, LLC,  
a Delaware limited liability company   AGREE EAST PALATKA, LLC,   a Delaware
limited liability company   AGREE NEW LENOX 2, LLC,   a Delaware limited
liability company

 

  By: Agree Limited Partnership,     a Delaware limited partnership   Its: Sole
Member     By: Agree Realty Corporation,       a Maryland corporation     Its:
Sole General Partner                 By:           Joel N. Agree       Its:
President

 

[Signature Page to Guaranty]

 

 

 

 

EXHIBIT A

 

Guarantor Supplement

 

This Guarantor Supplement (this “Guarantor Supplement”), dated as of
[_______________, 20__] is made by [_______________], a [_______________] (the
“Additional Guarantor”), in favor of the holders from time to time of the Notes
issued pursuant to the Note Agreement described below.

 

Preliminary Statements:

 

I. Pursuant to the Note Purchase Agreement dated as of July 28, 2016 (as
amended, modified, supplemented or restated from time to time, the “Note
Agreement”), by and among Agree Limited Partnership, a Delaware limited
partnership (the “Company”), Agree Realty Corporation, a Maryland corporation
operating as a real estate investment trust (the “Parent Guarantor”) and the
Persons listed on the signature pages thereto (the “Purchasers”), the Company
has issued and sold $60,000,000 aggregate principal amount of its 4.42% Senior
Guaranteed Notes due July 28, 2028 (as amended, restated or otherwise modified
from time to time pursuant to Section 17 of the Note Agreement and including any
such notes issued in substitution therefor pursuant to Section 13 of the Note
Agreement, the “Notes”).

 

II. The Company is required pursuant to the Note Agreement to cause the
Additional Guarantor to deliver this Guarantor Supplement in order to cause the
Additional Guarantor to become a Guarantor under the Guaranty dated as of
July 28, 2016 executed by the Parent Guarantor and certain Subsidiaries of the
Company (together with each entity that from time to time becomes a party
thereto by executing a Guarantor Supplement pursuant to Section 9.8(a) of the
Note Agreement, collectively, the “Guarantors”) in favor of each holder from
time to time of any of the Notes (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty Agreement”).

 

III. The Additional Guarantor has received and will receive substantial direct
and indirect benefits from the Company’s compliance with the terms and
conditions of the Note Agreement and the Notes issued thereunder.

 

IV. Capitalized terms used and not otherwise defined herein have the definitions
set forth in the Note Agreement.

 

Now Therefore, in consideration of the funds advanced to the Company by the
Purchasers under the Note Agreement and to enable the Company to comply with the
terms of the Note Agreement, the Additional Guarantor hereby covenants,
represents and warrants to the holders as follows:

 

Exhibit 2.2

(to Note Purchase Agreement)

 

 

 

 

The Additional Guarantor hereby becomes a Guarantor (as defined in the Guaranty
Agreement) for all purposes of the Guaranty Agreement. Without limiting the
foregoing, the Additional Guarantor hereby (a) jointly and severally with the
other Guarantors under the Guaranty Agreement, guarantees to the holders from
time to time of the Notes the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) and the full and prompt performance and
observance of all Guaranteed Obligations (as defined in Section 2 of the
Guaranty Agreement) in the same manner and to the same extent as is provided in
the Guaranty Agreement, (b) accepts and agrees to perform and observe all of the
covenants set forth therein, (c) makes the representations and warranties set
forth in Section 5 of the Guaranty Agreement and (e) waives the rights, submits
to jurisdiction, and consents to service of process as described in Section 7 of
the Guaranty Agreement.

 

Notice of acceptance of this Guarantor Supplement and of the Guaranty Agreement,
as supplemented hereby, is hereby waived by the Additional Guarantor.

 

The address for notices and other communications to be delivered to the
Additional Guarantor pursuant to Section 9 of the Guaranty Agreement is set
forth below.

 

In Witness Whereof, the Additional Guarantor has caused this Guarantor
Supplement to be duly executed and delivered as of the date and year first above
written.

 

  [Name of Guarantor]         By:       Name:     Title:       Notice Address
for such Guarantor                

 

[Signature Page to Guaranty]

 

 

 

 

Form of Opinion of Counsel

to the Company and the Parent Guarantor

 

Exhibit 4.4(a)

(to Note Purchase Agreement)

 

 

 

 

Form of Opinion of Counsel to the Purchasers

 

[Provided on a case by case basis.]

 

Exhibit 4.4(b)

(to Note Purchase Agreement)

 

 

 